        Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 1 of 74. PageID #: 2010




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    UNITED STATES OF AMERICA,                   )   CASE NO.: 1:16CR224
                                                )
                  Plaintiff,                    )
                                                )
            v.                                  )   CHIEF JUDGE PATRICIA A. GAUGHAN
                                                )
    BOGDAN NICOLESCU,                           )
    TIBERIU DANET, and                          )   GOVERNMENT’S EXHIBIT LIST
    RADU MICLAUS,                               )
                                                )
                  Defendants.                   )



     EX                                                                                  Not
      #                     Description                  Offer     Obj.   Admitted     Admitted
    1       Nicolescu Asus Phone1
    2       1B20_1 Exhibit Phone Summary.docx
            CART certification Suther
    3       2_2018_07_15_16_01_28_529.pdf
            Romania SW documentation evidence
    4       inventory with Translation
            Romania SW documentation Nicolescu house
    5       with Harman Brasov Translation
    6       Bookmarks c++.pdf
            Bookmarks coolbits and AES-256 CM.10
    7       developer crypto.pdf



1
  Device names and other source information have been provided in bold for the convenience of
the parties.
    Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 2 of 74. PageID #: 2011



8       Bookmarks more c++ Russian.pdf
        Bookmarks SIP Client Iphone
9       mouseclicker.pdf
        Bookmarks Unable to start nmapplet
10      javascript English.pdf
11      Bookmarks vmware.pdf
12      Bookmarks ZFS Home Storage.pdf
13      Web History c++ & vwmare.pdf
        Web History Cannot delete a protected
14      partition without the force.pdf
15      web history p2p.pdf
        .thumbdata3--
16      1967290299_embedded_100.jpg
        .thumbdata3--
17      1967290299_embedded_101.jpg
        .thumbdata3--
18      1967290299_embedded_102.jpg
        .thumbdata3--
19      1967290299_embedded_103.jpg
20      P_20160810_162831_BF.jpg
21      P_20160810_162908_BF.jpg
22      P_20160810_162924_BF.jpg
        Screenshot_2016-07-19-02-16-10 obe in
23      xabber.jpg
        Screenshot_2016-08-04-13-52-23 Phone
24      calls.jpg
25      It_2OTdEuyZyRcej.Jpg
26      It_7HSaQqwQ5205A.Jpg
27      It_8A2kAA4ONQII5.Jpg
28      It_8OLbtPxDtvKIN.Jpg
29      It_HYhmOwkWqNDIv.Jpg
30      It_IYrT9Ilk1hgaq.Jpg
31      It_LJn1WenBYRskj.Jpg
32      It_LYehLvMHgxCn2.Jpg
33      It_TDwMVTRQ65CIW.Jpg
34      It_TW3rHpHe3ImGi.Jpg
35      It_XsszSOpAJ384B.Jpg
36      It_Y60Tsod70bsPr.Jpg
37      It_gcm6CKioRtyjU.Jpg
38      screenshoot xaber traffic.pdf
39      screenshot encrypted conversation.pdf
40      screenshot of apps.pdf



                                           2
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 3 of 74. PageID #: 2012



     screenshot of xabber being on installed on
41   phone.pdf
42   text 3.18.16 Nicolescu name and address.gif
     text 5.3.15 Nicolescu says Radu is coming to
43   Brasov.gif
     text 8.4.16 Nicolescu name and phone
44   number.gif
45   acounts.csv
46   capabilities.csv
47   otr_cleaned up.csv
48   xabber.db-journal
49   Color Note Cleaned up.csv
50   Color Note Raw Cleaned up.csv
51   Color Note Raw.csv
52   Fisa Service 29.xlsx
53   Installed apps.pdf
54   inzato in contacts.pdf
     phone +40727400000 in contacts on
55   inzato.pdf
56   User Accounts and Hacker's Choice.pdf
57   accounts_cleaned up
65   Nicolescu Samsung Phone
66   1B20_2 Exhibit Phone Summary.docx
     CART certification
67   Mazzone_2018_07_15_15_58_40_136.pdf
     Romania SW documentation evidence
68   inventory with Translation
     Romania SW documentation Nicolescu house
69   with Harman Brasov Translation
70   chat-2.txt
71   chat-3.txt
72   chat-4.txt
73   chat-5.txt
74   chat-6.txt
75   chat-7.txt
76   chat-8.txt
77   chat-10.txt
78   chat-11.txt
79   chat-13.txt
80   chat-14.txt
81   chat-15.txt
82   chat-20.txt


                                          3
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 4 of 74. PageID #: 2013



83    chat-21.txt
84    chat-22.txt
85    chat-23.txt
86    chat-24.txt
87    chat-1.txt
      google chat 'You sent me an unreadable
88    encrypted message'.pdf
89    google chat da esti in xabber aici.pdf
90    inzato in chats 2.pdf
91    inzato in chats.pdf
92    more xabber google chat.pdf
93    off record conversation with Dima.pdf
94    xaber in google chat.pdf
95    http_bitcoinwarrior.net_0.localstorage
96    https_bitcoinwisdom.com_0.localstorage
      https_communities.vmware.com_0.localstora
97    ge
98    Top Sites
99    xabber.db
      An Experimental Study on Memory
100   Allocators.pdf
101   contacts with $tocare claws.jumpingcrab
102   Contacts with balint claws.jumpingcrab
103   contacts with claws.jumpingcrab multiple
104   contacts with claws.jumpingcrab two
105   contacts with dan claws.jumpingcrab
106   contacts with romeo claws.jumpingcrab
107   image bitcoin 2.pdf
108   image bitcoin.pdf
109   image cpu diagram.pdf
110   image cpu single vs dual core.pdf
111   image cpu.pdf
112   image IP'S.pdf
113   image letter from ATF.pdf
114   image microarchitecture.pdf
115   image network topology.pdf
116   image pc specs.pdf
117   image saas locations.pdf
118   image saas success database.pdf
119   image saas TOP 10.pdf
120   image samsung stock.pdf
121   image skydiving deposit.pdf


                                         4
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 5 of 74. PageID #: 2014



122   image uknown computer program.pdf
123   network graphic.pdf
124   Email with name and address
125   emails to visitor@unseen.is.pdf
126   phone 0749672305 and Address in email.pdf
127   Account-bogdan.wbw@gmail.com.xml
128   obe323i.xml
129   ULR_USER_PREFS.xml
130   Web history pipleline computing.pdf
131   web bookmark Intel and linux p2p.pdf
      web bookmark Unable to start nmapplet
132   hackers choice english lessons.pdf
133   web bookmark bis over wifi.pdf
      web bookmarks c++ cm.10 developers usb
134   slack mount.pdf
135   web bookmarks c++ crypto.pdf
136   web bookmarks galaxy s3 modem.pdf
      web bookmarks more c++ Russian
137   language.pdf
138   web bookmarks sip client mouseclicker.pdf
139   web bookmarks vpn ubuntu forums.pdf

140   web bookmarks windows vm and yahoo.pdf
      web history Help me design a blockchain for
141   p2p poker.pdf
142   web history Poloniex bitcoin.pdf
143   web history bitcoin more.pdf
144   web history bitcoin part 4.pdf
      web history bitcoin part 5 Go programming
145   lang.pdf
146   web history bitcoin part 6.pdf
147   web history bitcoin pt 7.pdf
148   web history bitcoin virus.com.pdf
      web history coolbits C C++ can not delete
149   protected partition.pdf
150   web history cyanogen C Bitcoin pascal.pdf
      web history linux GCC compiler
151   openindiana.org.pdf
152   web history linux commands several.pdf
153   web history linux wait jmicron.pdf
      web history lots of linux and vm raid zpool
154   bitcoin encryption.pdf


                                           5
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 6 of 74. PageID #: 2015



155   web history more bitcoin.pdf
156   web history open solarus and bitcoin.pdf
      web history vm and c++ English lang
157   linux.pdf
158   web history yet again bitcoin.pdf
      web history zfs and slackware bitcoin python
159   D lang zpool.pdf
160   accounts.csv
161   accounts_cleaned up
162   capabilities.csv
163   messages.csv
164   messages_cleaned up
165   otr.csv
166   otr_cleaned up
167   xabber.db
168   installed apps.pdf
169   inzato in contacts.pdf
170   paying phone 0749672305 via text.pdf
171   phone 0749672305 in call log.pdf
      863597.final 1B20_2 Nicolescu Samsung
172   GT19300 Translations Exhibit
173   mes-15.eml.with_translation
174   mes-16.eml.with_translation
175   mes-55.eml.with_translation
176   mes-207.eml.with_translation
177   mes-214.eml.with_translation
178   mes-220.eml.with_translation
179   mes-221.eml.with_translation
180   mes-243.eml.with_translation
181   mes-309-314.eml.with_translation
182   mes-354-363.eml.with_translation
183   mes-370.eml.with_translation
184   mes-380.eml.with_translation
185   Miclaus Huawei Phone
186   1B20_12 Exhibit Phone Summary
      CART certification
187   Mazzone_2018_07_15_15_58_40_136
      Romania SW documentation evidence
188   inventory with Translation
189   call with Bogdan Antonovici (1).pdf
190   call with Bogdan Antonovici (2).pdf



                                            6
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 7 of 74. PageID #: 2016



      Text messages with Bogdan Antonovici and
191   Obe.gif
192   Text messages with Bogdan Antonovici 2.gif
193   Text messages with Bogdan Antonovici 3.gif
194   Text messages with Bogdan Antonovici 4.gif
195   Text messages with Bogdan Antonovici 5.gif
196   Text messages with Bogdan Antonovici 6.gif
197   Text messages with Bogdan Antonovici 7.gif
198   Text messages with Bogdan Antonovici 8.gif
199   Text messages with Bogdan Antonovici 9.gif
200   Text messages with Bogdan Antonovici.gif
201   WhatsApp with Steliana talking about Obe.gif
202   chat-158 OTR Hangouts with Bogdan N
203   chat-159 OTR Hangouts with Bogdan S
204   chat-161 OTR with Inzato
205   chat-162 OTR with Inzato
206   mes-62 phone number added to email
207   mes-63 phone number added to email
208   mes-160v yahoo messenger
      .thumbdata3-
209   1763508120_embedded_13.DELETED.jpg
      .thumbdata3-
210   1763508120_embedded_4.DELETED.png
      .thumbdata3-
211   1763508120_embedded_45.DELETED.jpg
      .thumbdata3-
212   1763508120_embedded_46.DELETED.jpg
213   dragos@tnt-brothers.ro_thumb.jpg
214   FB_IMG_1437000240108.jpg
215   IMG-20151116-WA0008_thumb.jpg
216   IMG-20160128-WA0000 tnt bros.jpeg
217   IMG-20160128-WA0002 tnt bros.jpeg
218   IMG-20160128-WA0003 tnt hanger.jpg
219   IMG-20160129-WA0002.jpeg
220   IMG-20160129-WA0004.jpeg
221   IMG-20160204-WA0003.jpg
222   IMG-20160214-WA0005.jpeg
223   IMG-20160411-WA0000 Teamviewer.jpeg
224   IMG-20160920-WA0000 bmw.jpg
225   me.jpg
226   Screenshot_2016-05-23-14-06-26.png
227   Screenshot_2016-06-15-01-51-00.png


                                           7
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 8 of 74. PageID #: 2017



228   Screenshot_2016-07-03-16-01-52.png
229   Screenshot_2016-07-19-20-35-39.png
230   Screenshot_2016-09-15-10-16-40.png
231   Steliana Popa.jpg
232   accounts.cvs
233   capabilities.csv
234   messages.csv
235   otr.csv
236   xabber db.txt
237   raduspr twitter
238   installed apps
239   Ob and Antonovici in contacts
240   Ob in contacts
241   obe323i in contacts
242   web bookmarks bitcoin and mint pal
      1B20_12 Miclaus phone_19 files from
      864650.864631.OR_1B20_6_Danet_Xiaomi_
243   M1095020035146_Translation_Exhibit (002)
      1B20_12 Miclaus pics_9 files from
      864650.864631.OR_1B20_6_Danet_Xiaomi_
      M1095020035146_Translation_Exhibit
244   (002)-2
255   Miclaus Samsung Phone
256   1B20_14 Exhibit Phone Summary
      CART certification
257   Mazzone_2018_07_15_15_58_40_136
      Romania SW documentation evidence
258   inventory with Translation
      Romania SW documentation Miclaus
259   apartment bld. Uverturii with Translation
260   Bodgan N in google chats
261   converation with dragos
262   conversation with inzato
263   Dragos conversation about skydiving
264   email from nicoleso to miclaus
265   Email mes-256
268   Facebook chat-209
      Google Hangouts chat-182 file chat with
269   Bogdan
270   mes-167 credit card info
      Google Hangouts chat-182 from Celebrite
271   Report full chat in Ex 269



                                         8
 Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 9 of 74. PageID #: 2018



272   Miclaus in google hangout
      Google Hangouts chat-228 file OTR with
273   Bogdan full chat in Ex 338
274   .thumbdata3--1967290299_embedded_13.jpg
      .thumbdata3--
275   1967290299_embedded_846.jpg
276   20151121_152901-01 tnt bros plane.jpeg
277   20160206_113544-1 miclaus id.jpg
      20160206_113555-1 document with miclaus
278   name.jpg
      32125da1ced9d69e_0_embedded_1 skydiver
279   shirt.png
280   downloadfile-7 bmw.jpeg
281   downloadfile-8 bmnw.jpeg
282   IMG-20160113-WA0000 miclaus selfie.jpg
283   IMG-20160114-WA0000 miclaus card.jpg
284   IMG-20160114-WA0001 Bogdan id cards.jpg
      IMG-20160129-WA0000 miclaus in front of
285   tnt.jpg
      IMG-20160214-WA0002 phone with
286   apps.jpeg
      IMG_20141107_143049-01 tnt bros
287   hnager.jpeg
288   imgcache.0_embedded_121 apps.jpg
      imgcache.0_embedded_124 wrecked
289   bmw.jpg
      imgcache.0_embedded_130 miclaus arm
290   tat.jpg
291   imgcache.0_embedded_156 contacts.jpg
292   imgcache.0_embedded_157 contacts.jpg
293   imgcache.0_embedded_158 contacts.jpg
      imgcache.0_embedded_159 motorcycle
294   contacts.jpg
295   imgcache.0_embedded_160 contacts.jpg
296   imgcache.0_embedded_296 teamviewer.jpg
297   imgcache.0_embedded_415.jpg
298   imgcache.0_embedded_530.jpg
299   photo1.jpg
300   photo2.jpg
301   photo3.jpg
302   photo4.jpg
303   photo5.jpg
304   photo6.jpg


                                       9
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 10 of 74. PageID #: 2019



305   Radu Miclaus.jpg
306   Thumbs.db
      web bookmarks bitcoin and reasons to date a
307   skydiver.pdf
308   web bookmarks polenix.pdf
309   web bookmarks tnt viewer Blockchain.pdf
      web history BitcoinWisdom - Live
310   BitcoinLitecoin charts.pdf
      web history CPU Coin List cryptocurrency
311   RaduSPR Yahoo.pdf
      web history Crypto-Currency Market
312   Capitalizations.pdf
313   web history Cryptsy BitcoinRomania.pdf
      web history KAT - Kickass Torrents
314   RaduSPR Yahoo.pdf
      web history Security Check http
315   facebook.com mariaa.pana.pdf
      web history United States Parachute
316   Association.pdf
      web history network manager linux command
317   line slackware -.pdf
318   web history raduspr - Yahoo Mail.pdf
319   web history slackware start up.setup.pdf
      2015_06_12 - DOSAR AUTORIZATIE DE
      FUNCTIONARE
320   CHIOSC.pdf_embedded_13.DELETED.pdf
      2016_03_11 - Oferta de pret Radu
321   Miclaus.pdf
      2016_03_14 - adresa raspuns AACR -
322   invitatie 23.03.2016 - 09 30.pdf
      2016_03_14 - adresa raspuns AACR -
      invitatie 23.03.2016 - 09 30.pdf_embedded_1
323   dragos paperwork.pdf
324   Cereri concediu de odihna Radu Miclaus.pdf
325   Cutaway+Cable+Lengths+June+2001.pdf
326   cw03-01.pdf
327   CW03-01+Rip+Cord.pdf
328   D.2.7.b_-_RACR_LPAN_P.pdf
329   d330d761BridleTrifold.pdf
330   Desfasurator_2016_06_1.pdf
331   downloadfile.pdf



                                          10
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 11 of 74. PageID #: 2020




      facturaSkl1113 - fact RADU MICLAUS
332   11.03.2016 3368.88lei.pdf
333   hard+housing.pdf
334   SmallCypresPocketSetup0104.pdf
335   sp02.pdf
336   sp03.pdf
337   SPSB004.pdf
      Google Hangouts chat-228 from Celebrite
338   Report
339   chat-229 OTR with Inzato
340   Email Nicolescu mes-98
341   email Twitter mes-122
342   It_00iONlDvGfQDD
343   It_743RHtvfcA0iK
344   It_Ew9CxSHPzF7CU
345   It_fb9SG4mvoVhe2
346   It_TN19G7Fls33hB
347   It_zRgsWC6M8tIBc
348   dragos in contacts
349   dragos tnt in contacts
350   installed apps
351   inzato in contacts
      Danet (Miami) Samsung GT-19505
360   Summary.pdf
361   Activity Analytics.pdf
362   Afraid DNS email.pdf
363   Analytics Email.pdf
364   CSipSimple DB Account.pdf
365   CSipSimple_reg_handler_db.pdf
366   Cryptsy.com email.pdf
      Danet Miami Phone xabber message FBI
367   translated with date and time SRL edited.pdf
      Email msg tiberiu.danet@gmail.com mes-
368   154.pdf
369   Email tiberiu.danet@gmail.com mes-154.pdf
370   Google Recruiting Email.pdf
371   Installed Applications.pdf
      Screenshot_2015-03-04-17-42-58-
372   CSipSimple.pdf
373   User Accounts.pdf
374   Web History - Poloniex Activity 2.pdf
375   Web History - Poloniex Activity.pdf


                                           11
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 12 of 74. PageID #: 2021



376   forum.computergames.ro.pdf
377   xabber DB internals.pdf
378   xabber DB.pdf
379   xabber deleted messages 2.pdf
      xabber deleted messages with translation SRL
380   Except.pdf
381   xabber.db.pdf
382   Photo Danet Samsung Phone
383   Photo of Micro SD Card
384   Photo of SIM Card
385   Photo Danet at Miami airport
399   Danet Xiaomi Phone
400   1B20_6 Exhibit Phone Summary
      CART certification Suther
401   2_2018_07_15_16_01_28_529
      Romania SW documentation Danet apartment
402   Baba Novac with Translation.
      Romania SW documentation evidence
403   inventory with Translation
404   mes-102 Your Check-in Invitatio.pdf
      mes-104 Payment successful for your booking
405   at Ferienwohnung-Hallebach.pdf
      mes-135 Re Request received Wahoo Fitness
406   Order 300005749.eml
      mes-152 Re FACTURA FORUM DANET
407   TIBERIU 456.eml
      mes-153 Re FACTURA FORUM DANET
408   TIBERIU 456.eml
      mes-155 Re FACTURA FORUM DANET
409   TIBERIU 456.eml
      mes-157 Re Discount pentru comunitatea
410   espresso - Gaggia Lelit.eml
411   mes-176 Your order at Bike-Discount.eml
      mes-187 Inscriere la Maratonul Vinului
412   2016.eml
      mes-199 Bine ati venit! ATE Miramont @
413   Cuba (2016-05-31 2016-06-11).eml
414   mes-247 RC508805864NL.eml
415   mes-250 [Oralix] Confirmare comanda.eml
416   mes-263 ce mai faci ba.eml
417   mes-267 Reai card microsd.eml
418   mes-270 ba.eml


                                          12
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 13 of 74. PageID #: 2022



419   mes-271 somatie 33433.eml
420   mes-273 Re ce faci ba.eml
421   mes-274 Rece faci ba.eml
422   mes-278 Reba.eml
423   mes-282 p dir=ltrBap.eml
424   mes-284 Redns.eml
425   mes-285 Redns.eml
426   mes-286 Redns.eml
427   mes-296 Re bilete avion chania.eml
428   mes-302 plata DANET TIBERIU.eml
429   mes-305 Your order at Bike-Discount.eml
      mes-313 Jomashop has charged you
430   $73.39..eml
      mes-316 Fwd Newegg - Order
431   Confirmation.eml
432   mes-320 We've received your order.eml
433   mes-323 Your Amazon Payments Order.eml
      mes-326 Fwd Your Amazon.com order of
      Western Digital My Passport... and 1 more
434   item..eml
      mes-327 Fwd Newegg - Order
435   Confirmation.eml
436   mes-329 Fwd Order confirmation.eml
      mes-331 Your Amazon.com order of Ray-
437   Ban RB2140 Original... and 1 more item..eml
      Re Wahoo Fitness Support Pending request
438   Wahoo Fitness Order 300005749.eml
439   Your Check-in Invitation 599FIZ.eml
440   Your opinion of Hôtel Le Mondon.eml
441   .thumbdata4--1967290299_embedded_1.pdf
442   .thumbdata4--1967290299_embedded_10.pdf
      .thumbdata4--
443   1967290299_embedded_1014.pdf
      .thumbdata4--
444   1967290299_embedded_1015.pdf
      .thumbdata4--
445   1967290299_embedded_1016.pdf
      .thumbdata4--
446   1967290299_embedded_1017.pdf
      .thumbdata4--
447   1967290299_embedded_1018.pdf
      .thumbdata4--
448   1967290299_embedded_1019.pdf



                                          13
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 14 of 74. PageID #: 2023



      .thumbdata4--
449   1967290299_embedded_1020.pdf
      .thumbdata4--
450   1967290299_embedded_1021.pdf
      .thumbdata4--
451   1967290299_embedded_1037.pdf
      .thumbdata4--
452   1967290299_embedded_1038.pdf
      .thumbdata4--
453   1967290299_embedded_1040.pdf
      .thumbdata4--
454   1967290299_embedded_1041.pdf
      .thumbdata4--
455   1967290299_embedded_1083.pdf
      .thumbdata4--
456   1967290299_embedded_1084.pdf
      .thumbdata4--
457   1967290299_embedded_1086.pdf
      .thumbdata4--
458   1967290299_embedded_1088.pdf
      .thumbdata4--
459   1967290299_embedded_1098.pdf
460   .thumbdata4--1967290299_embedded_11.pdf
      .thumbdata4--
461   1967290299_embedded_1103.pdf
      .thumbdata4--
462   1967290299_embedded_1104.pdf
      .thumbdata4--
463   1967290299_embedded_1105.pdf
      .thumbdata4--
464   1967290299_embedded_1117.pdf
      .thumbdata4--
465   1967290299_embedded_1123.pdf
      .thumbdata4--
466   1967290299_embedded_1124.pdf
      .thumbdata4--
467   1967290299_embedded_1140.pdf
      .thumbdata4--
468   1967290299_embedded_1141.pdf
      .thumbdata4--
469   1967290299_embedded_1148.pdf
      .thumbdata4--
470   1967290299_embedded_1149.pdf
      .thumbdata4--
471   1967290299_embedded_1150.pdf



                                       14
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 15 of 74. PageID #: 2024



      .thumbdata4--
472   1967290299_embedded_1151.pdf
      .thumbdata4--
473   1967290299_embedded_1152.pdf
      .thumbdata4--
474   1967290299_embedded_1198.pdf
      .thumbdata4--
475   1967290299_embedded_1199.pdf
476   .thumbdata4--1967290299_embedded_12.pdf
      .thumbdata4--
477   1967290299_embedded_1201.pdf
      .thumbdata4--
478   1967290299_embedded_1202.pdf
      .thumbdata4--
479   1967290299_embedded_1207.pdf
      .thumbdata4--
480   1967290299_embedded_1217.pdf
      .thumbdata4--
481   1967290299_embedded_1218.pdf
      .thumbdata4--
482   1967290299_embedded_1219.pdf
      .thumbdata4--
483   1967290299_embedded_1220.pdf
      .thumbdata4--
484   1967290299_embedded_1229.pdf
      .thumbdata4--
485   1967290299_embedded_1230.pdf
      .thumbdata4--
486   1967290299_embedded_1232.pdf
      .thumbdata4--
487   1967290299_embedded_1233.pdf
      .thumbdata4--
488   1967290299_embedded_1290.pdf
      .thumbdata4--
489   1967290299_embedded_1291.pdf
      .thumbdata4--
490   1967290299_embedded_1292.pdf
      .thumbdata4--
491   1967290299_embedded_1293.pdf
      .thumbdata4--
492   1967290299_embedded_1294.pdf
      .thumbdata4--
493   1967290299_embedded_1295.pdf
      .thumbdata4--
494   1967290299_embedded_1297.pdf



                                       15
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 16 of 74. PageID #: 2025



      .thumbdata4--
495   1967290299_embedded_1298.pdf
496   .thumbdata4--1967290299_embedded_13.pdf
      .thumbdata4--
497   1967290299_embedded_130.pdf
      .thumbdata4--
498   1967290299_embedded_1300.pdf
      .thumbdata4--
499   1967290299_embedded_1301.pdf
      .thumbdata4--
500   1967290299_embedded_1302.pdf
      .thumbdata4--
501   1967290299_embedded_1304.pdf
      .thumbdata4--
502   1967290299_embedded_1305.pdf
      .thumbdata4--
503   1967290299_embedded_1306.pdf
      .thumbdata4--
504   1967290299_embedded_1309.pdf
      .thumbdata4--
505   1967290299_embedded_1310.pdf
      .thumbdata4--
506   1967290299_embedded_1313.pdf
      .thumbdata4--
507   1967290299_embedded_1319.pdf
      .thumbdata4--
508   1967290299_embedded_1320.pdf
      .thumbdata4--
509   1967290299_embedded_1327.pdf
      .thumbdata4--
510   1967290299_embedded_1328.pdf
      .thumbdata4--
511   1967290299_embedded_1356.pdf
      .thumbdata4--
512   1967290299_embedded_136.pdf
      .thumbdata4--
513   1967290299_embedded_1361.pdf
      .thumbdata4--
514   1967290299_embedded_1362.pdf
      .thumbdata4--
515   1967290299_embedded_1366.pdf
      .thumbdata4--
516   1967290299_embedded_137.pdf
      .thumbdata4--
517   1967290299_embedded_1379.pdf



                                       16
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 17 of 74. PageID #: 2026



      .thumbdata4--
518   1967290299_embedded_138.pdf
      .thumbdata4--
519   1967290299_embedded_1386.pdf
      .thumbdata4--
520   1967290299_embedded_1388.pdf
      .thumbdata4--
521   1967290299_embedded_1389.pdf
      .thumbdata4--
522   1967290299_embedded_1403.pdf
      .thumbdata4--
523   1967290299_embedded_1405.pdf
      .thumbdata4--
524   1967290299_embedded_1406.pdf
      .thumbdata4--
525   1967290299_embedded_1407.pdf
      .thumbdata4--
526   1967290299_embedded_1410.pdf
      .thumbdata4--
527   1967290299_embedded_1411.pdf
      .thumbdata4--
528   1967290299_embedded_1441.pdf
      .thumbdata4--
529   1967290299_embedded_1442.pdf
      .thumbdata4--
530   1967290299_embedded_1444.pdf
      .thumbdata4--
531   1967290299_embedded_1446.pdf
      .thumbdata4--
532   1967290299_embedded_1449.pdf
      .thumbdata4--
533   1967290299_embedded_1468.pdf
      .thumbdata4--
534   1967290299_embedded_1469.pdf
      .thumbdata4--
535   1967290299_embedded_1477.pdf
      .thumbdata4--
536   1967290299_embedded_1478.pdf
      .thumbdata4--
537   1967290299_embedded_1479.pdf
      .thumbdata4--
538   1967290299_embedded_1487.pdf
      .thumbdata4--
539   1967290299_embedded_149.pdf
      .thumbdata4--
540   1967290299_embedded_1491.pdf


                                     17
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 18 of 74. PageID #: 2027



      .thumbdata4--
541   1967290299_embedded_1492.pdf
      .thumbdata4--
542   1967290299_embedded_1501.pdf
      .thumbdata4--
543   1967290299_embedded_1502.pdf
      .thumbdata4--
544   1967290299_embedded_1504.pdf
      .thumbdata4--
545   1967290299_embedded_1505.pdf
      .thumbdata4--
546   1967290299_embedded_1514.pdf
      .thumbdata4--
547   1967290299_embedded_1515.pdf
      .thumbdata4--
548   1967290299_embedded_1520.pdf
      .thumbdata4--
549   1967290299_embedded_1521.pdf
      .thumbdata4--
550   1967290299_embedded_1522.pdf
      .thumbdata4--
551   1967290299_embedded_1528.pdf
      .thumbdata4--
552   1967290299_embedded_1529.pdf
      .thumbdata4--
553   1967290299_embedded_1530.pdf
      .thumbdata4--
554   1967290299_embedded_1548.pdf
      .thumbdata4--
555   1967290299_embedded_1549.pdf
      .thumbdata4--
556   1967290299_embedded_157.pdf
      .thumbdata4--
557   1967290299_embedded_1579.pdf
      .thumbdata4--
558   1967290299_embedded_1580.pdf
      .thumbdata4--
559   1967290299_embedded_1582.pdf
      .thumbdata4--
560   1967290299_embedded_1583.pdf
      .thumbdata4--
561   1967290299_embedded_1584.pdf
      .thumbdata4--
562   1967290299_embedded_1585.pdf
      .thumbdata4--
563   1967290299_embedded_1586.pdf


                                     18
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 19 of 74. PageID #: 2028



      .thumbdata4--
564   1967290299_embedded_1597.pdf
      .thumbdata4--
565   1967290299_embedded_1619.pdf
      .thumbdata4--
566   1967290299_embedded_1620.pdf
      .thumbdata4--
567   1967290299_embedded_1626.pdf
      .thumbdata4--
568   1967290299_embedded_1627.pdf
      .thumbdata4--
569   1967290299_embedded_1640.pdf
      .thumbdata4--
570   1967290299_embedded_1641.pdf
      .thumbdata4--
571   1967290299_embedded_1642.pdf
      .thumbdata4--
572   1967290299_embedded_1643.pdf
      .thumbdata4--
573   1967290299_embedded_1644.pdf
      .thumbdata4--
574   1967290299_embedded_1660.pdf
      .thumbdata4--
575   1967290299_embedded_1664.pdf
      .thumbdata4--
576   1967290299_embedded_1684.pdf
      .thumbdata4--
577   1967290299_embedded_1687.pdf
      .thumbdata4--
578   1967290299_embedded_1688.pdf
      .thumbdata4--
579   1967290299_embedded_1689.pdf
      .thumbdata4--
580   1967290299_embedded_169.pdf
      .thumbdata4--
581   1967290299_embedded_1705.pdf
      .thumbdata4--
582   1967290299_embedded_1706.pdf
      .thumbdata4--
583   1967290299_embedded_1711.pdf
      .thumbdata4--
584   1967290299_embedded_1712.pdf
      .thumbdata4--
585   1967290299_embedded_172.pdf
      .thumbdata4--
586   1967290299_embedded_1720.pdf


                                     19
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 20 of 74. PageID #: 2029



      .thumbdata4--
587   1967290299_embedded_1735.pdf
      .thumbdata4--
588   1967290299_embedded_1736.pdf
      .thumbdata4--
589   1967290299_embedded_1737.pdf
      .thumbdata4--
590   1967290299_embedded_1743.pdf
      .thumbdata4--
591   1967290299_embedded_1744.pdf
      .thumbdata4--
592   1967290299_embedded_1745.pdf
      .thumbdata4--
593   1967290299_embedded_1746.pdf
      .thumbdata4--
594   1967290299_embedded_1747.pdf
      .thumbdata4--
595   1967290299_embedded_1754.pdf
      .thumbdata4--
596   1967290299_embedded_1761.pdf
      .thumbdata4--
597   1967290299_embedded_1766.pdf
      .thumbdata4--
598   1967290299_embedded_178.pdf
      .thumbdata4--
599   1967290299_embedded_1792.pdf
      .thumbdata4--
600   1967290299_embedded_1797.pdf
      .thumbdata4--
601   1967290299_embedded_1800.pdf
      .thumbdata4--
602   1967290299_embedded_1811.pdf
      .thumbdata4--
603   1967290299_embedded_1824.pdf
      .thumbdata4--
604   1967290299_embedded_183.pdf
      .thumbdata4--
605   1967290299_embedded_184.pdf
      .thumbdata4--
606   1967290299_embedded_185.pdf
      .thumbdata4--
607   1967290299_embedded_186.pdf
      .thumbdata4--
608   1967290299_embedded_1863.pdf
      .thumbdata4--
609   1967290299_embedded_1874.pdf


                                     20
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 21 of 74. PageID #: 2030



      .thumbdata4--
610   1967290299_embedded_1889.pdf
      .thumbdata4--
611   1967290299_embedded_1890.pdf
      .thumbdata4--
612   1967290299_embedded_1891.pdf
      .thumbdata4--
613   1967290299_embedded_190.pdf
      .thumbdata4--
614   1967290299_embedded_1900.pdf
      .thumbdata4--
615   1967290299_embedded_1923.pdf
      .thumbdata4--
616   1967290299_embedded_1928.pdf
      .thumbdata4--
617   1967290299_embedded_1933.pdf
      .thumbdata4--
618   1967290299_embedded_1937.pdf
      .thumbdata4--
619   1967290299_embedded_194.pdf
      .thumbdata4--
620   1967290299_embedded_1940.pdf
      .thumbdata4--
621   1967290299_embedded_1941.pdf
      .thumbdata4--
622   1967290299_embedded_1964.pdf
      .thumbdata4--
623   1967290299_embedded_1965.pdf
      .thumbdata4--
624   1967290299_embedded_2008.pdf
      .thumbdata4--
625   1967290299_embedded_2009.pdf
      .thumbdata4--
626   1967290299_embedded_2010.pdf
      .thumbdata4--
627   1967290299_embedded_2015.pdf
      .thumbdata4--
628   1967290299_embedded_2016.pdf
      .thumbdata4--
629   1967290299_embedded_2017.pdf
      .thumbdata4--
630   1967290299_embedded_2018.pdf
      .thumbdata4--
631   1967290299_embedded_2019.pdf
      .thumbdata4--
632   1967290299_embedded_2051.pdf


                                     21
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 22 of 74. PageID #: 2031



      .thumbdata4--
633   1967290299_embedded_2055.pdf
      .thumbdata4--
634   1967290299_embedded_2061.pdf
      .thumbdata4--
635   1967290299_embedded_2062.pdf
      .thumbdata4--
636   1967290299_embedded_2080.pdf
      .thumbdata4--
637   1967290299_embedded_2082.pdf
      .thumbdata4--
638   1967290299_embedded_2089.pdf
      .thumbdata4--
639   1967290299_embedded_2090.pdf
      .thumbdata4--
640   1967290299_embedded_2091.pdf
      .thumbdata4--
641   1967290299_embedded_2098.pdf
      .thumbdata4--
642   1967290299_embedded_2099.pdf
643   .thumbdata4--1967290299_embedded_21.pdf
      .thumbdata4--
644   1967290299_embedded_2106.pdf
      .thumbdata4--
645   1967290299_embedded_2114.pdf
      .thumbdata4--
646   1967290299_embedded_2121.pdf
      .thumbdata4--
647   1967290299_embedded_2122.pdf
      .thumbdata4--
648   1967290299_embedded_2123.pdf
      .thumbdata4--
649   1967290299_embedded_2124.pdf
      .thumbdata4--
650   1967290299_embedded_2130.pdf
      .thumbdata4--
651   1967290299_embedded_2135.pdf
      .thumbdata4--
652   1967290299_embedded_2138.pdf
      .thumbdata4--
653   1967290299_embedded_2139.pdf
      .thumbdata4--
654   1967290299_embedded_2140.pdf
      .thumbdata4--
655   1967290299_embedded_2141.pdf



                                       22
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 23 of 74. PageID #: 2032



      .thumbdata4--
656   1967290299_embedded_2151.pdf
      .thumbdata4--
657   1967290299_embedded_2153.pdf
      .thumbdata4--
658   1967290299_embedded_216.pdf
      .thumbdata4--
659   1967290299_embedded_2168.pdf
      .thumbdata4--
660   1967290299_embedded_217.pdf
      .thumbdata4--
661   1967290299_embedded_2189.pdf
      .thumbdata4--
662   1967290299_embedded_2193.pdf
      .thumbdata4--
663   1967290299_embedded_221.pdf
      .thumbdata4--
664   1967290299_embedded_2217.pdf
      .thumbdata4--
665   1967290299_embedded_222.pdf
      .thumbdata4--
666   1967290299_embedded_2229.pdf
      .thumbdata4--
667   1967290299_embedded_2257.pdf
      .thumbdata4--
668   1967290299_embedded_2309.pdf
      .thumbdata4--
669   1967290299_embedded_2316.pdf
      .thumbdata4--
670   1967290299_embedded_2330.pdf
      .thumbdata4--
671   1967290299_embedded_2331.pdf
      .thumbdata4--
672   1967290299_embedded_234.pdf
      .thumbdata4--
673   1967290299_embedded_2344.pdf
      .thumbdata4--
674   1967290299_embedded_2345.pdf
      .thumbdata4--
675   1967290299_embedded_2346.pdf
      .thumbdata4--
676   1967290299_embedded_235.pdf
      .thumbdata4--
677   1967290299_embedded_245.pdf
      .thumbdata4--
678   1967290299_embedded_248.pdf


                                     23
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 24 of 74. PageID #: 2033



      .thumbdata4--
679   1967290299_embedded_249.pdf
      .thumbdata4--
680   1967290299_embedded_250.pdf
      .thumbdata4--
681   1967290299_embedded_251.pdf
      .thumbdata4--
682   1967290299_embedded_255.pdf
      .thumbdata4--
683   1967290299_embedded_256.pdf
      .thumbdata4--
684   1967290299_embedded_265.pdf
685   .thumbdata4--1967290299_embedded_27.pdf
      .thumbdata4--
686   1967290299_embedded_282.pdf
      .thumbdata4--
687   1967290299_embedded_289.pdf
      .thumbdata4--
688   1967290299_embedded_295.pdf
      .thumbdata4--
689   1967290299_embedded_296.pdf
      .thumbdata4--
690   1967290299_embedded_314.pdf
      .thumbdata4--
691   1967290299_embedded_317.pdf
      .thumbdata4--
692   1967290299_embedded_318.pdf
      .thumbdata4--
693   1967290299_embedded_323.pdf
      .thumbdata4--
694   1967290299_embedded_330.pdf
      .thumbdata4--
695   1967290299_embedded_331.pdf
      .thumbdata4--
696   1967290299_embedded_332.pdf
      .thumbdata4--
697   1967290299_embedded_348.pdf
      .thumbdata4--
698   1967290299_embedded_349.pdf
      .thumbdata4--
699   1967290299_embedded_366.pdf
      .thumbdata4--
700   1967290299_embedded_367.pdf
      .thumbdata4--
701   1967290299_embedded_368.pdf



                                       24
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 25 of 74. PageID #: 2034



      .thumbdata4--
702   1967290299_embedded_371.pdf
703   .thumbdata4--1967290299_embedded_38.pdf
      .thumbdata4--
704   1967290299_embedded_380.pdf
      .thumbdata4--
705   1967290299_embedded_392.pdf
      .thumbdata4--
706   1967290299_embedded_393.pdf
      .thumbdata4--
707   1967290299_embedded_394.pdf
      .thumbdata4--
708   1967290299_embedded_395.pdf
      .thumbdata4--
709   1967290299_embedded_396.pdf
      .thumbdata4--
710   1967290299_embedded_397.pdf
      .thumbdata4--
711   1967290299_embedded_398.pdf
      .thumbdata4--
712   1967290299_embedded_403.pdf
      .thumbdata4--
713   1967290299_embedded_404.pdf
      .thumbdata4--
714   1967290299_embedded_405.pdf
      .thumbdata4--
715   1967290299_embedded_407.pdf
      .thumbdata4--
716   1967290299_embedded_408.pdf
717   .thumbdata4--1967290299_embedded_42.pdf
718   .thumbdata4--1967290299_embedded_43.pdf
      .thumbdata4--1967290299_embedded_432 -
719   Copy.pdf
720   .thumbdata4--1967290299_embedded_44.pdf
721   .thumbdata4--1967290299_embedded_45.pdf
      .thumbdata4--1967290299_embedded_480 -
722   Copy.pdf
      .thumbdata4--1967290299_embedded_489 -
723   Copy.pdf
      .thumbdata4--1967290299_embedded_496 -
724   Copy.pdf
      .thumbdata4--1967290299_embedded_497 -
725   Copy.pdf
      .thumbdata4--1967290299_embedded_498 -
726   Copy.pdf


                                       25
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 26 of 74. PageID #: 2035



      .thumbdata4--
727   1967290299_embedded_515.pdf
      .thumbdata4--
728   1967290299_embedded_516.pdf
      .thumbdata4--
729   1967290299_embedded_517.pdf
      .thumbdata4--
730   1967290299_embedded_518.pdf
      .thumbdata4--
731   1967290299_embedded_543.pdf
      .thumbdata4--
732   1967290299_embedded_550.pdf
      .thumbdata4--
733   1967290299_embedded_551.pdf
      .thumbdata4--
734   1967290299_embedded_554.pdf
      .thumbdata4--
735   1967290299_embedded_555.pdf
      .thumbdata4--
736   1967290299_embedded_572.pdf
      .thumbdata4--
737   1967290299_embedded_573.pdf
738   .thumbdata4--1967290299_embedded_6.pdf
      .thumbdata4--
739   1967290299_embedded_609.pdf
      .thumbdata4--
740   1967290299_embedded_610.pdf
      .thumbdata4--
741   1967290299_embedded_613.pdf
      .thumbdata4--
742   1967290299_embedded_626.pdf
      .thumbdata4--
743   1967290299_embedded_637.pdf
744   .thumbdata4--1967290299_embedded_66.pdf
      .thumbdata4--
745   1967290299_embedded_665.pdf
      .thumbdata4--
746   1967290299_embedded_671.pdf
      .thumbdata4--
747   1967290299_embedded_676.pdf
      .thumbdata4--
748   1967290299_embedded_695.pdf
749   .thumbdata4--1967290299_embedded_7.pdf
      .thumbdata4--
750   1967290299_embedded_721.pdf


                                       26
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 27 of 74. PageID #: 2036



      .thumbdata4--
751   1967290299_embedded_722.pdf
      .thumbdata4--
752   1967290299_embedded_723.pdf
      .thumbdata4--
753   1967290299_embedded_724.pdf
      .thumbdata4--
754   1967290299_embedded_735.pdf
      .thumbdata4--
755   1967290299_embedded_748.pdf
      .thumbdata4--
756   1967290299_embedded_749.pdf
      .thumbdata4--
757   1967290299_embedded_750.pdf
758   .thumbdata4--1967290299_embedded_8.pdf
      .thumbdata4--
759   1967290299_embedded_801.pdf
      .thumbdata4--
760   1967290299_embedded_814.pdf
      .thumbdata4--
761   1967290299_embedded_822.pdf
      .thumbdata4--
762   1967290299_embedded_838.pdf
      .thumbdata4--
763   1967290299_embedded_839.pdf
      .thumbdata4--
764   1967290299_embedded_851.pdf
      .thumbdata4--
765   1967290299_embedded_852.pdf
      .thumbdata4--
766   1967290299_embedded_853.pdf
      .thumbdata4--
767   1967290299_embedded_854.pdf
      .thumbdata4--
768   1967290299_embedded_875.pdf
      .thumbdata4--
769   1967290299_embedded_885.pdf
      .thumbdata4--
770   1967290299_embedded_886.pdf
      .thumbdata4--
771   1967290299_embedded_887.pdf
      .thumbdata4--
772   1967290299_embedded_896.pdf
773   .thumbdata4--1967290299_embedded_9.pdf




                                       27
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 28 of 74. PageID #: 2037



      .thumbdata4--
774   1967290299_embedded_922.pdf
      .thumbdata4--
775   1967290299_embedded_923.pdf
      .thumbdata4--
776   1967290299_embedded_925.pdf
      .thumbdata4--
777   1967290299_embedded_953.pdf
      .thumbdata4--
778   1967290299_embedded_961.pdf
      .thumbdata4--
779   1967290299_embedded_969.pdf
      .thumbdata4--
780   1967290299_embedded_970.pdf
      .thumbdata4--
781   1967290299_embedded_975.pdf
      .thumbdata4--
782   1967290299_embedded_976.pdf
      .thumbdata4--
783   1967290299_embedded_985.pdf
      .thumbdata4--
784   1967290299_embedded_986.pdf
      .thumbdata4--
785   1967290299_embedded_987.pdf
      .thumbdata4--
786   1967290299_embedded_991.pdf
787   -2147483648_-216289.pdf
788   -2147483648_-216290.pdf
789   -2147483648_-216312.pdf
790   -2147483648_-216400.pdf
791   -2147483648_-216401.pdf
792   -2147483648_-216554.pdf
793   -2147483648_-216556.pdf
794   -2147483648_-216569.pdf
795   -2147483648_-216666.pdf
796   -2147483648_-216719.pdf
797   -2147483648_-216742.pdf
798   1435691091372.pdf
799   1435691094203.pdf
800   1435691094345.pdf
801   1436767764700.pdf
802   1436767764809.pdf
803   1436767764955.pdf
804   1437379150488.pdf


                                     28
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 29 of 74. PageID #: 2038



805   1437471262013.pdf
806   1438434510359.pdf
807   1438590612503.pdf
808   1438590612955.pdf
809   1438590613479.pdf
810   1438590613937.pdf
811   1438590614419.pdf
812   1438590614817.pdf
813   1438590615317.pdf
814   1438590615795.pdf
815   1439889436139.pdf
816   1439998659124.pdf
817   1440837335941.pdf
818   1441005185540.pdf
819   1441134910032.pdf
820   1441134910337.pdf
821   1441134910407.pdf
822   1441134910526.pdf
823   1441377060592.pdf
824   1441385997837.pdf
825   1441385997964.pdf
826   1441442135321.pdf
827   1441516382194.pdf
828   1441567000372.pdf
829   1441626194930.pdf
830   1441650998288.pdf
831   1441715482173.pdf
832   1441740731352.pdf
833   1441780717978.pdf
834   1441804043164.pdf
835   1441908402591.pdf
836   1441955292368.pdf
837   1441995185413.pdf
838   1441995185517.pdf
839   1441996290865.pdf
840   1441996362777.pdf
841   1441996363095.pdf
842   1441996363181.pdf
843   1441996363268.pdf
844   1441996363367.pdf
845   1441996366109.pdf



                                     29
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 30 of 74. PageID #: 2039



846   1442135880646.pdf
847   1442147524203.pdf
848   1442150186592.pdf
849   1444630432948.pdf
850   1445953402595.pdf
851   1446027358239.pdf
852   1446239704402.pdf
853   1446239705137.pdf
854   1446328934124.pdf
855   1447238012458.pdf
856   1448110859704.pdf
857   1448440139755.pdf
858   1448640403121.pdf
859   1448640403247.pdf
860   1448958458552.pdf
861   1449306022206.pdf
862   1449346594472.pdf
863   1449402817605.pdf
864   1449402857792.pdf
865   1449580493906.pdf
866   1449647197604.pdf
867   1449731083305.pdf
868   1450337889082.pdf
869   1450779760002.pdf
870   1450967152063.pdf
871   1451039286481.pdf
872   1451123530476.pdf
873   1451133396220.pdf
874   1451142622662.pdf
875   1451469215624.pdf
876   1451469215721.pdf
877   1451469263806.pdf
878   1451486450169.pdf
879   1451486457217.pdf
880   1451486458944.pdf
881   1451486462091.pdf
882   1451486463186.pdf
883   1451486463870.pdf
884   1451486471083.pdf
885   1451486471722.pdf
886   1452028937354.pdf



                                     30
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 31 of 74. PageID #: 2040



887   1453040168600.pdf
888   1453270540445.pdf
889   1453367885439.pdf
890   1453368501062.pdf
891   1454763275981.pdf
892   1454763309814.pdf
893   1454763380897.pdf
894   1455868752454.pdf
895   1456654266905.pdf
896   1456926932805.pdf
897   1457192309455.pdf
898   1457509812055.pdf
899   1457636144715.pdf
900   1457636144849.pdf
901   1458562462418.pdf
902   1458575167240.pdf
903   1461667682130.pdf
904   1461667682563.pdf
905   1461667682982.pdf
906   1461705236840.pdf
907   1462860674941.pdf
908   1463125629069.pdf
909   1463300271192.pdf
910   1466146933537.pdf
911   1466168910272.pdf
912   1466750698234.pdf
913   1467272032206.pdf
914   1468580812348.pdf
915   1468929953628.pdf
916   1468929953738.pdf
917   1468929953956.pdf
918   1468998326308.pdf
919   1469125733642.pdf
920   1469125756752.pdf
921   1469125876441.pdf
922   1469126087359.pdf
923   1469126205765.pdf
924   1469128203254.pdf
925   1469131242676.pdf
926   1469131242777.pdf
927   1469287959936.pdf



                                     31
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 32 of 74. PageID #: 2041



928   1469287962431.pdf
929   1469288032807.pdf
930   1469288060020.pdf
931   1469288060152.pdf
932   1469288073094.pdf
933   1469288073742.pdf
934   1469288075145.pdf
935   1469341331024.pdf
936   1469378571383.pdf
937   1469378577326.pdf
938   1469378579461.pdf
939   1469378581544.pdf
940   1469378581677.pdf
941   1469378626554.pdf
942   1469378656687.pdf
943   1469458825222.pdf
944   1469458826141.pdf
945   1469466492716.pdf
946   1469466495842.pdf
947   1469536476936.pdf
948   1469536499879.pdf
949   1469536500164.pdf
950   1469536500521.pdf
951   1469536549474.pdf
952   1469536549764.pdf
953   1469536556302.pdf
954   1469536556657.pdf
955   1469554433971.pdf
956   1469562418677.pdf
957   1469609181931.pdf
958   1469630835836.pdf
959   1469630835966.pdf
960   1469687511006.pdf
961   1469711105049.pdf
962   1469711115802.pdf
963   1469711116056.pdf
964   1469711116973.pdf
965   1469711119366.pdf
966   1469711120711.pdf
967   1469728134314.pdf
968   1469728300034.pdf



                                     32
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 33 of 74. PageID #: 2042



969    1469791691257.pdf
970    1469791691388.pdf
971    1469798430928.pdf
972    1469801974543.pdf
973    1469878456515.pdf
974    1469878456655.pdf
975    1469878503728.pdf
976    1469896078832.pdf
977    1469897967021.pdf
978    1470478844596.pdf
979    1470558811770.pdf
980    1470760527025.pdf
981    1472660289364.pdf
982    1472660289471.pdf
983    1473322626900.pdf
984    1473924851099.pdf
985    1474958430953.pdf
986    230946533309156331_1867228164.pdf
987    230946533309156458_1864560619.pdf
988    230946533309156492_-1088626301.pdf
989    230946533309156505_1679317446.pdf
990    230946533309156510_361947192.pdf
991    708251604737851718_186346996 travel.pdf
992    708251604737851751_831798125.pdf
993    708251604737851752_-580105161.pdf
994    IMG_20150630_220300.pdf
995    IMG_20150630_220306.pdf
996    IMG_20150630_220320.pdf
997    IMG_20150711_174833.pdf
998    IMG_20150711_174843.pdf
999    IMG_20150711_174934.pdf
1000   IMG_20150715_163008.pdf
1001   IMG_20150720_095919.pdf
1002   IMG_20150720_140154.pdf
1003   IMG_20150801_160734.pdf
1004   IMG_20150801_160851.pdf
1005   IMG_20150801_160911.pdf
1006   IMG_20150801_160933.pdf
1007   IMG_20150801_160938.pdf
1008   IMG_20150801_161018.pdf
1009   IMG_20150801_161023.pdf



                                        33
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 34 of 74. PageID #: 2043



1010   IMG_20150801_161937.pdf
1011   IMG_20150801_162004.pdf
1012   IMG_20150818_080721.pdf
1013   IMG_20150819_183718.pdf
1014   IMG_20150819_183740.pdf
1015   IMG_20150829_100447.pdf
1016   IMG_20150831_093852.pdf
1017   IMG_20150901_215406.pdf
1018   IMG_20150901_215415.pdf
1019   IMG_20150901_215840.pdf
1020   IMG_20150901_215843.pdf
1021   IMG_20150904_124043.pdf
1022   IMG_20150904_185542.pdf
1023   IMG_20150904_185545.pdf
1024   IMG_20150906_071056.pdf
1025   IMG_20150906_204032.pdf
1026   IMG_20150907_084536.pdf
1027   IMG_20150907_201901.pdf
1028   IMG_20150908_122356.pdf
1029   IMG_20150908_195334.pdf
1030   IMG_20150910_195236.pdf
1031   IMG_20150911_082928.pdf
1032   IMG_20150911_202245.pdf
1033   IMG_20150912_082509.pdf
1034   IMG_20150912_160821.pdf
1035   IMG_20150913_132033.pdf
1036   IMG_20151027_153234.pdf
1037   IMG_20151027_154323.pdf
1038   IMG_20151029_113919.pdf
1039   IMG_20151030_231456.pdf
1040   IMG_20151031_223326.pdf
1041   IMG_20151110_095447.pdf
1042   IMG_20151119_112621.pdf
1043   IMG_20151125_102835.pdf
1044   IMG_20151201_083024.pdf
1045   IMG_20151205_105512.pdf
1046   IMG_20151205_110023.pdf
1047   IMG_20151206_135308.pdf
1048   IMG_20151206_135338.pdf
1049   IMG_20160117_161534.pdf
1050   IMG_20160117_161535.pdf



                                     34
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 35 of 74. PageID #: 2044



1051 IMG_20160117_161548.pdf
1052 IMG_20160117_161558.pdf
1053 IMG_20160627_184453_HDR.pdf
1054 20180308_123802
1055 20180308_123804
1056 20180308_123822_resized
1057 20180308_123934_resized
1058 20180308_123949_resized
1059 [Video File] VID_20160121_121638
1060 [Video File] VID_20160724_091115
1061 [Video File] VID_20160725_123834
1062 [Video File] VID_20160725_155543
1063 [Video File] VID_20160725_161928
1064 [Video File] VID_20160725_204000
1065 [Video File] VID_20160729_145617
1066 [Video File] VID_20160801_122148
1067 accounts.csv
1068 accounts_cleaned up
1069 capabilities.csv
1070 messages.csv
1071 messages_cleaned up
1072 otr.csv
1073 otr_cleaned up
1074 xabber.db-journal
1075 2pcs v5s cleaner invoice -1
1076 Account-visitor@unseen.is
1077 bmw radu and Nicolescu in contacts
1078 dragos in contacts
1079 en_US_contact_0
1080 installed apps
1081 prost
1082 web history Flights to Berlin and Dusseldorf
     850984.final_1B20_6_Danet_Xiaomi_M1095
1083 020035146_Translation_Exhibit
     1B20_6 Danet phone_5 files from
     864650.864631.OR_1B20_6_Danet_Xiaomi_
1084 M1095020035146_Translation_Exhibit
     1B20_6 Danet Xiaomi_10 files from
     864650.864631.OR_1B20_6_Danet_Xiaomi_
1085 M1095020035146_Translation_Exhibit-2
1086   Danet 1B20_6 IM pics with Translation



                                               35
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 36 of 74. PageID #: 2045



1103   Dreamhost 206 Server
1104   Dreamhost Certification
1105   31929800.jpg
1106   31cbc000.jpg
1107   abcdef.sql_tables.txt
1108   accounts.txt
1109   aids0.txt
1110   all.php
1111   auto_listings.csv
1112   cc.pdf
1113   cc.txt
1114   cc_page.htm
1115   checksums_fragam1.md5
1116   craigs_gmail_spm.csv
1117   cron208
1118   cron66
1119   customer_information.info
1120   d_e_d_amy_extractor2.php
1121   d_kodak_web_f_index.html
1122   d_KST_d_Ea46320maLV_f_index.html
1123   d_liashotlogs_f_4Uupxt.header
1124   d_liashotlogs_f_4Uupxt.log
1125   d_s3pub.txt
1126   dir_tree.txt
1127   doc00.html
1128   facebook00.txt
1129   hungaria03jnk.html
1130   india0.html
1131   my4_hst.csv
1132   my4_mules.csv
1133   my4_ping.csv
1134   panel_accesses.log
1135   persinfo.txt
1136   ping.php
1137   Screenshot from 2013-07-23 11_20_41.png
1138   Screenshot from 2013-07-23 11_21_32.png
1139   Screenshot from 2013-07-23 11_22_09.png
1140   Screenshot from 2013-07-23 11_26_41.png
1141   Screenshot from 2013-07-23 11_28_44.png
1142   Screenshot from 2013-07-23 11_33_42.png
1143   Screenshot from 2013-07-23 11_34_38.png



                                         36
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 37 of 74. PageID #: 2046



1144   Screenshot from 2013-07-23 11_44_44.png
1145   Screenshot from 2013-07-23 11_48_36.png
1146   Screenshot from 2013-07-23 11_49_55.png
1147   Screenshot from 2013-07-23 11_50_44.png
1148   Screenshot from 2013-07-23 11_51_35.png
1149   Screenshot from 2013-07-23 12_56_00.png
1150   Screenshot from 2013-07-23 12_58_37.png
1151   Screenshot from 2013-07-23 12_59_17.png
1152   Screenshot from 2013-07-23 12_59_55.png
1153   Screenshot from 2013-07-23 13_00_36.png
1154   Screenshot from 2013-07-23 13_01_43.png
1155   Screenshot from 2013-07-23 13_02_50.png
1156   Screenshot from 2013-08-30 11_09_00.png
1157   Screenshot from 2013-09-05 15_45_29.png
1158   sox3_logins.csv
1159   sox3_ping.csv
1160   spam_aol.csv
1161   temp_67.205.14.206.txt
1162   Wertz sox3_ping screen shot.png
1163   dreamhost_fragram1_my4_all.pdf
1164   dreamhost_fragram1_mysql_history.pdf
       Bertke - cc table from C&C server Dreamhost
1165   206
       para82_Ryan_Martin_1965
1166   Ford_dreamhost_TIII_67.205.14.206
       para82_Thomas
1167   Viscoso_dreamhost_TIII.png_67.205.14.206
       para161_dreamhost_fragram1_my4_mules.pn
1168   g
1169   para120_736823296_dreamhost_fragram1
1170   30ac4000
1171   30d57e00
1172   30d89400
1173   30e35c00
1174   30e10000
1175   30e37600
1176   30eaaa00
1177   305a6e00
1178   313a4600
1179   31855a00
1180   30855200
1181   31688800


                                           37
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 38 of 74. PageID #: 2047



1189   Dreamhost 133 Server
1190   Wertz_cc_table 2
1191   1a022400.txt
1192   1a073c00.txt
1193   1a769e00.txt
1194   1a7f8e02.txt
1195   49848800.txt
1196   49863600.txt
1197   49929000.txt
1198   49940201.txt
1199   49964200.txt
1200   attach_walmart_coupon
1201   auto_listings_table.csv
1202   backup.sh
1203   c4b8600.txt
1204   cc_table.csv
1205   click.txt
1206   cron
1207   cron107_ramnode
1208   cron173_dream18
1209   crondime3
1210   customer_information.txt
1211   d_miner_forced_f_1a1b2600.txt
1212   datapipe2.strings.txt
1213   dirtree.txt
1214   dreamhost_5.1.2015_205_196_221_133_irs
       dreamhost_5.1.2015_2015-04-
1215   30__205_196_221_133_norton01
       dreamhost_2015-04-
1216   30__205_196_221_133_ps373645_flappy01
1217   dreamhost_ps373645_.mysql_history
1218   dwalmart_f_index.php
1219   dynpipe.c
1220   epoll_et.strings.txt
1221   history
1222   Make Money Fast With Yahoo Transfers.pdf
1223   md5sum.txt
1224   miner_forced.txt
1225   rl_history
1226   screenlog.0
1227   Screenshot from 2018-07-12 21-59-43.png



                                         38
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 39 of 74. PageID #: 2048



1228   Screenshot from 2018-07-12 22-01-21.png
1229   Screenshot from 2018-07-12 22-02-22.png
1230   Screenshot from 2018-07-12 22-03-51.png
1231   Screenshot from 2018-07-12 22-04-22.png
1232   Screenshot from 2018-07-12 22-05-35.png
1233   Screenshot from 2018-07-12 22-06-07.png
1234   Screenshot from 2018-07-12 22-06-34.png
1235   Screenshot from 2018-07-12 22-07-08.png
1236   Screenshot from 2018-07-12 22-07-33.png
1237   sent.html
1238   transfer_log
1239   unsubscribe.txt
1240   walmart00.htm
1241   walmart01.htm
1242   walmart02.htm
1243   walmart02aol.htm
1244   walmart02yah.htm
1245   walmart02yah2.htm
1246   walmart02yah3.htm
       dreamhost_2015-04-
       30__205_196_221_133_ps373645_flappy01.
1247   htm.pdf
       dreamhost_5.1.2015_2015-04-
1248   30__205_196_221_133_norton01.htm.pdf
1249   dreamhost_ps373645_mysql_history.pdf
       Bertke - cc_table from C&C server
1250   Dreamhost 133
       para_69-80_dreamhost_ps373645_feedmx-
1251   exe.php
       para_69-
1252   80_dreamhost_ps373645_wu00_et_all
       para_119_Jan2015_dreamhost_ps373645_uns
1253   ubscribe.txt
       para_119_oct_2014_dreamhost_ps373645_un
1254   subscribe.txt
1255   para120_dreamhost_ps373645
1256   para120_sox3_logins_dreamhost_ps373645
1271   Dreamhost 109 Server
1272   dreamhost_ps368435_.mysql_history
       dreamhost_ps368435__64_111_106_109_wu
1273   002




                                       39
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 40 of 74. PageID #: 2049




     dreamhost_ps368435_64.111.106.109.yahoo
1274 MailCrawler.pdf
     dreamhost_ps368435__64_111_106_109_wu
1275 002.htm.pdf
1276 dreamhost_ps368435_mysql_history.pdf
     para82_Mary Booe_2009
1277 GMC_dreamhost_ps368435.png
1298 Dreamhost 111 Server
     dreamhost_173.236.192.111_mysql_history.p
1299 df
     para171_dreamhost_ps350535_index.txt_kpl-
1300 business
1319 Monitor 07_13 19_55.52 UTC
1320 CD of ReadNotify Documents
1321 r_Read Notify Ex. 1.pdf
1322 Monitor 0427 162349 UTC.pdf
1323 Monitor 0517 013014 UTC.pdf
1324 Monitor 0623 134019 UTC.pdf
1325 Monitor 0701 140707 UTC.pdf
1326 Monitor 0715 135333 UTC.pdf
1327 Monitor 1119 194459 UTC.pdf
1328 Monitor 1119 201418 UTC.pdf
1329 Monitor 1123 013005 UTC.pdf
1330 Monitor 1226 060102 UTC.pdf
1331 Monitor 11_15 17_21.57 UTC.pdf
1332 Monitor 12_01 16_16.10 UTC.pdf
1333 Bertke - Monitor 07_27 12_55.57 UTC
     Monitor 07_14 03 00.23 UTC - Mailto
     Blackhole (devnull@srve.com) - 2010-07-13
1334 2300.eml
     Monitor 07_14 03 23.39 UTC - Mailto
     Blackhole (devnull@srve.com) - 2010-07-13
1335 2323.eml
     Monitor 07_14 03 25.23 UTC - Mailto
     Blackhole (devnull@srve.com) - 2010-07-13
1336 2325.eml
     Monitor 08_03 15 42.12 UTC - Mailto
     Blackhole (devnull@srve.com) - 2010-08-03
1337 1142.eml
     Monitor 08_04 01 21.55 UTC - Mailto
     Blackhole (devnull@srve.com) - 2010-08-03
1338 2121.eml




                                       40
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 41 of 74. PageID #: 2050



       Monitor 08_04 20 52.54 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-04
1339   1652.eml
       Monitor 08_04 21 26.35 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-04
1340   1726.eml
       Monitor 08_05 15 12.20 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-05
1341   1112.eml
       Monitor 08_05 21 05.33 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-05
1342   1705.eml
       Monitor 08_06 18 34.37 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-06
1343   1434.eml
       Monitor 08_07 14 01.14 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-07
1344   1001.eml
       Monitor 08_08 15 50.51 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-08
1345   1150.eml
       Monitor 08_09 13 50.29 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1346   0950.eml
       Monitor 08_09 21 28.26 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1347   1728.eml
       Monitor 08_09 21 28.52 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1348   1728.eml
       Monitor 08_09 21 30.16 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1349   1730.eml
       Monitor 08_10 15 59.45 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-10
1350   1159.eml
       Monitor 08_10 20 26.48 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-10
1351   1626.eml
       Monitor 08_10 20 51.22 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-10
1352   1651.eml
       Monitor 08_12 00 12.04 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-11
1353   2012.eml



                                          41
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 42 of 74. PageID #: 2051



       Monitor 08_12 19 25.41 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-12
1354   1525.eml
       Monitor 08_13 17 58.01 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-13
1355   1358.eml
       Monitor 08_16 02 41.53 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-15
1356   2241.eml
       Monitor 08_18 00 00.12 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-17
1357   2000.eml
       Monitor 01_04 20 19.40 UTC - Mailto
       Blackhole (devnull@srve.com) - 2011-01-04
1358   1519.eml
       Monitor 01_06 04 25.06 UTC - Mailto
       Blackhole (devnull@srve.com) - 2011-01-05
1359   2325.eml
       Monitor 07_15 18 29.47 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-15
1360   1429.eml
       Monitor 07_15 22 44.44 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-15
1361   1844.eml
       Monitor 07_15 23 27.51 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-15
1362   1927.eml
       Monitor 07_15 23 29.42 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-15
1363   1929.eml
       Monitor 07_16 01 20.52 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-15
1364   2120.eml
       Monitor 07_16 11 41.41 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-16
1365   0741.eml
       Monitor 07_16 17 32.54 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-16
1366   1332.eml
       Monitor 07_16 17 57.27 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-16
1367   1357.eml
       Monitor 07_16 18 21.45 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-16
1368   1421.eml



                                          42
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 43 of 74. PageID #: 2052



       Monitor 07_17 00 11.04 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-16
1369   2011.eml
       Monitor 07_17 15 11.34 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-17
1370   1111.eml
       Monitor 07_18 01 04.48 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-17
1371   2104.eml
       Monitor 07_20 21 14.36 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-20
1372   1714.eml
       Monitor 07_20 23 27.52 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-20
1373   1927.eml
       Monitor 07_21 19 12.20 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-21
1374   1512.eml
       Monitor 07_24 23 54.14 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-24
1375   1954.eml
       Monitor 07_25 11 47.45 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-25
1376   0747.eml
       Monitor 07_31 02 19.21 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-30
1377   2219.eml
       Monitor 07_31 02 31.59 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-07-30
1378   2231.eml
       Monitor 08_05 04 03.48 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-05
1379   0003.eml
       Monitor 08_05 21 59.23 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-05
1380   1759.eml
       Monitor 08_06 22 42.15 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-06
1381   1842.eml
       Monitor 08_09 21 30.16 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1382   1730.eml
       Monitor 08_09 22 38.44 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-09
1383   1838.eml



                                          43
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 44 of 74. PageID #: 2053



       Monitor 08_12 01 43.29 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-11
1384   2143.eml
       Monitor 08_18 13 27.17 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-18
1385   0927.eml
       Monitor 08_19 03 45.05 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-18
1386   2345.eml
       Monitor 08_19 12 42.55 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-08-19
1387   0842.eml
       Monitor 09_09 22 17.02 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-09-09
1388   1817.eml
       Monitor 11_15 19 50.10 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-11-15
1389   1450.eml
       Monitor 11_15 23 54.45 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-11-15
1390   1854.eml
       Monitor 12_01 04 29.39 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-11-30
1391   2329.eml
       Monitor 12_07 02 47.34 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-06
1392   2147.eml
       Monitor 12_07 06 54.48 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-07
1393   0154.eml
       Monitor 12_07 07 03.26 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-07
1394   0203.eml
       Monitor 12_31 03 44.38 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-30
1395   2244.eml
       Monitor 12_31 04 17.41 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-30
1396   2317.eml
       Monitor 12_31 04 17.47 UTC - Mailto
       Blackhole (devnull@srve.com) - 2010-12-30
1397   2317.eml
1398   Monitor 08_03 15 42.12 UTC.eml
1399   Monitor 08_04 01 21.55 UTC.eml
1400   Monitor 08_04 20 52.54 UTC.eml



                                          44
    Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 45 of 74. PageID #: 2054



    1401   Monitor 08_04 21 26.35 UTC.eml
    1402   Monitor 08_12 19 41.59 UTC.eml
    1403   Monitor 08_13 03 29.27 UTC.eml
    1404   Monitor 08_13 18 01.00 UTC.eml
    1405   Monitor 08_14 01 09.44 UTC.eml
    1406   Monitor 08_14 12 44.23 UTC.eml
    1407   Monitor 08_14 14 02.11 UTC.eml
           ReadNotify email from M.Kleinberg to
    1408   Ashley Parton
    1409   ReadNotify email from sq1390 to billyscotth
    1410   Search Order(s)
           Photograph(s) of Miclaus’ Father’s House
    1411   (Tiparnitei)
    1412   Report from Miclaus Father Search
           Photograph(s) of Uverturii Blvd. #4,
    1413   Apartment Building C3
           Report from Uverturii Blvd. #4, Apartment
    1414   Building C3
    1415   Physical Directional Antenna
    1416   Photos of Physical Directional Antenna
    1417   Other Reports
    1418   Romanian Inventory Form
    1419   Photograph(s) of Nicolescu House
           [Video Files] ChatCarmel 1, ChatCarmel 2,
    1420   BR_Evidence_Symantec.zip [CD]
    1421   Spam
    1422   AddressScraping
    1423   Facebook Spam
    1424   Romanian Words
    1425   [Rule 1006]2 Plugin_Descrptions.xls
    1426   Dep_Casper_Adclicker2
    1427   CreditCard Theft
    1428   cc.txt
    1429   cc.jpg


2
  Federal Rule of Evidence 1006 might apply to exhibits that begin with “[Rule 1006].” The
United States does not believe that Rule 1006 applies to all of the exhibits so marked, but it has
marked these exhibits in an abundance of caution. In addition, the United States does not believe
that Cellebrite Reports are properly categorized as Rule 1006 summaries because they represent
a complete extraction of certain categories of records from a cellphone, rather than a summary.
Nonetheless, to the extent defense disagrees, the United States hereby provides notice of its
intent to offer excerpts from Cellebrite Reports as identified herein.


                                                45
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 46 of 74. PageID #: 2055



1430   login
1431   Fakepages
1432   AuctionFrontPage
1433   ContactUsPage
1434   [Video File] ChatCarmel1 .avi file
1435   [Video File] ChatCarmel2 .avi file
1436   LiveEbayChatLogs
1437   QuestionsToSeller
       variousopinion” +
1438   “variousopinion_com_click
1439   “contract”, “yahoo”, “text agreement”
1440   co-all
1441   paragraph 168 of the Bayrob Indictment
1442   [Rule 1006] ProxyIPAddressMap
1443   “listslots” “selectsox”
1444   MasterFraudEmail
1445   YahooNotepad_2012_08_27
1446   “MinoltaScreenshot, ” “67_205_14_206”
1447   “Minolta9797 contacts.txt”
1448   “Raduspr_ypool_net”
1449   “Raduspr_Brasov”
1450   Insults
       May 2011 email chain between reliable-2011
1451   and anyogaali29
1452   6-2-11 email from sq1390 to billyscotth
       : 6-3-11 screen-capture email from Scott
1453   Hannon to billyscotth
       6-2-11 email chain between sq1390 to
1454   billyscotth
       6-2-11 screen-capture email from Scott
1455   Hannon to billyscotth
       6-2-11 eBay help screen-capture by William
1456   Hannon
       6-2-11 screen-capture email from Scott
1457   Hannon to billyscotth
       6-3-11 screen-capture email from Scott
1458   Hannon to billyscotth
1459   6-3-11 Wire Transfer Record
1460   6-13-11 SunTrust Bank Statement
1461   Bank Proof of Payment for car 8-03-15.pdf
1462   CentriLogic Dacentec Certification
1463   accounts.pdf


                                          46
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 47 of 74. PageID #: 2056



1464   accounts_sold.pdf
1465   alphabay.pdf
1466   analyze2.pdf
1467   cc.pdf
1468   cron.pdf
1469   d_data_listing.pdf
1470   d_huge1_firefirefox.pdf
1471   d_temp_listing.pdf
1472   dir.tree.pdf
1473   head_100_compact.0000.ccdata.pdf
1474   logins.pdf
1475   pass.pdf
1476   pass_accounts.pdf
1477   sniff_sold.pdf
1478   start_burst.pdf
1479   IC3_COMPLAINTS_SUMMARY.docx
1480   I1008161025296301.pdf
1481   I1307252048091362.pdf
1482   I0710120414398592.pdf
1483   I0710132109397501.pdf
1484   I0712081230157502.pdf
1485   I0712141349173282.pdf
1486   I0712291231417181.pdf
1487   I0802121815548461.pdf
1488   I0802252324281491.pdf
1489   I0802291734228271.pdf
1490   I0803020932170812.pdf
1491   I0803051142342101.pdf
1492   I0803240203418112.pdf
1493   I0804031228354841.pdf
1494   I0804041206354872.pdf
1495   I0809301135317022.pdf
1496   I0810061225166901.pdf
1497   I0810231837371721.pdf
1498   I0810291638579871.pdf
1499   I0811041618398491.pdf
1500   I0811101626076712.pdf
1501   I0811112053247412.pdf
1502   I0910272159458812.pdf
1503   I0911301305280581.pdf
1504   I0912171531126871.pdf



                                     47
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 48 of 74. PageID #: 2057



1505   I0912181513032071.pdf
1506   I0912261819106781.pdf
1507   I0912291705235861.pdf
1508   I1001041202406931.pdf
1509   I1001182130306182.pdf
1510   I1001281502258882.pdf
1511   I1001291343054791.pdf
1512   I1002112103038432.pdf
1513   I1003101246439312.pdf
1514   I1007072138151191.pdf
1515   I1007240025359211.pdf
1516   I1007272050324221.pdf
1517   I1007301029161592.pdf
1518   I1008021136459611.pdf
1519   I1008021432418191.pdf
1520   I1008031949441362.pdf
1521   I1008051139173092.pdf
1522   I1008051737067332.pdf
1523   I1008061026343781.pdf
1524   I1008101707243371.pdf
1525   I1008121837135291.pdf
1526   I1008131406124442.pdf
1527   I1008161025296301.pdf
1528   I1008232328546752.pdf
1529   I1008270002551851.pdf
1530   I1009031417261692.pdf
1531   I1010061236194441.pdf
1532   I1010131731238531.pdf
1533   I1011032010494592.pdf
1534   I1011091305224161.pdf
1535   I1011092021084012.pdf
1536   I1011102033444952.pdf
1537   I1011111818178111.pdf
1538   I1011121712345321.pdf
1539   I1011151944255752.pdf
1540   I1011201444502542.pdf
1541   I1011261427399492.pdf
1542   I1011271331449462.pdf
1543   I1011271450121111.pdf
1544   I1011292306135391.pdf
1545   I1012021538191491.pdf



                                     48
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 49 of 74. PageID #: 2058



1546   I1012151145271301.pdf
1547   I1012201051480191.pdf
1548   I1012221055136992.pdf
1549   I1012231251325582.pdf
1550   I1012281938376511.pdf
1551   I1101061038404291.pdf
1552   I1101071057581601.pdf
1553   I1101101521588332.pdf
1554   I1101111958283002.pdf
1555   I1101131106437412.pdf
1556   I1101131651034671.pdf
1557   I1101190318439281.pdf
1558   I1104171559067571.pdf
1559   I1104251223320061.pdf
1560   I1105012020435152.pdf
1561   I1105181532363592.pdf
1562   I1106070959253981.pdf
1563   I1106071331432761.pdf
1564   I1106082217066241.pdf
1565   I1106101700335872.pdf
1566   I1106131853275512.pdf
1567   I1106161037319232.pdf
1568   I1106161648370512.pdf
1569   I1106200936028792.pdf
1570   I1106290859082192.pdf
1571   I1106290951122892.pdf
1572   I1106291443328911.pdf
1573   I1106301259295122.pdf
1574   I1107011411267051.pdf
1575   I1107021635162762.pdf
1576   I1107051634467661.pdf
1577   I1107060536364442.pdf
1578   I1107062032113191.pdf
1579   I1107091623449382.pdf
1580   I1107142317307661.pdf
1581   I1107241348424742.pdf
1582   I1107301036558631.pdf
1583   I1108021139559542.pdf
1584   I1108030937582042.pdf
1585   I1108061530157792.pdf
1586   I1108061745493041.pdf



                                     49
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 50 of 74. PageID #: 2059



1587   I1108071327052922.pdf
1588   I1108111419504482.pdf
1589   I1108112257581912.pdf
1590   I1108131928586472.pdf
1591   I1108150918426562.pdf
1592   I1108151635292271.pdf
1593   I1108171246581581.pdf
1594   I1108182215485051.pdf
1595   I1108190936301061.pdf
1596   I1108232143497902.pdf
1597   I1108251551018352.pdf
1598   I1108262106218131.pdf
1599   I1108271110059861.pdf
1600   I1108301324558692.pdf
1601   I1108301938433161.pdf
1602   I1109031612244942.pdf
1603   I1109061203594241.pdf
1604   I1109141619561682.pdf
1605   I1109211819070251.pdf
1606   I1109231448372132.pdf
1607   I1109281522287262.pdf
1608   I1109281613431112.pdf
1609   I1109290943274011.pdf
1610   I1109291546126982.pdf
1611   I1110051531462352.pdf
1612   I1110051903456442.pdf
1613   I1110052214528782.pdf
1614   I1110091945336902.pdf
1615   I1110122005433922.pdf
1616   I1110232237041242.pdf
1617   I1111021932323811.pdf
1618   I1112210856569061.pdf
1619   I1112221351106281.pdf
1620   I1112272046084172.pdf
1621   I1201031750031901.pdf
1622   I1201041439499311.pdf
1623   I1201052308299672.pdf
1624   I1201100901213911.pdf
1625   I1201111012187591.pdf
1626   I1201140838099951.pdf
1627   I1201211431029711.pdf



                                     50
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 51 of 74. PageID #: 2060



1628   I1201250742016071.pdf
1629   I1201311149108682.pdf
1630   I1202141449503642.pdf
1631   I1204271302217181.pdf
1632   I1206291230012792.pdf
1633   I1210181803262431.pdf
1634   I1211021320458851.pdf
1635   I1211041909539501.pdf
1636   I1212291227016802.pdf
1637   I1302011855117282.pdf
1638   I1305031053212401.pdf
1639   I1306071640542971.pdf
1640   I1306091509375802.pdf
1641   I1306091901259442.pdf
1642   I1306112022439012.pdf
1643   I1306121507379192.pdf
1644   I1306191555000591.pdf
1645   I1306201129523232.pdf
1646   I1306271958224821.pdf
1647   I1307091440463272.pdf
1648   I1307112239059521.pdf
1649   I1307121250271611.pdf
1650   I1307122311138421.pdf
1651   I1307141226309131.pdf
1652   I1307171151394552.pdf
1653   I1307181451266211.pdf
1654   I1307192041139101.pdf
1655   I1307202201546542.pdf
1656   I1307252048091362.pdf
1657   I1307271454388112.pdf
1658   I1307271654594512.pdf
1659   I1307281103162231.pdf
1660   I1307291054599651.pdf
1661   I1307301414308031.pdf
1662   I1307311731195922.pdf
1663   I1308061556558262.pdf
1664   I1308070959277411.pdf
1665   I1308072108373242.pdf
1666   I1308091157479612.pdf
1667   I1308100006093031.pdf
1668   I1308111810498311.pdf



                                     51
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 52 of 74. PageID #: 2061



1669   I1308131041037541.pdf
1670   I1308131356537362.pdf
1671   I1308291556376421.pdf
1672   I1309041206276962.pdf
1673   I1309051935410162.pdf
1674   I1405162100275301.pdf
1675   I1406061052176502.pdf
1676   I1406191856406041.pdf
1677   I1409301611149751.pdf
1678   I1410081645231011.pdf
1679   I1602081225039872.pdf
1680   Victims - Sheet - ALL VICITMS
1681   Victims - Sheet - CREDIT CARDS.xlsx
1682   Victims - Sheet - EBAY
1683   Victims - Sheet - ic3 complaints
1684   Victims - Sheet - kelemen.donath
1685   Victims - Sheet - summary
1686   Victims - Sheet - witnesses
1687   Complaint ID I0710120414398592
1688   AOL documents [CD]
1689   AOL certification
       20130620_WT_vic=AndrewKasianchuk_mul
1690   e=DonnaWolfe_amount=8918.62.pdf
1691   20130626_WU_mule=DonnaWolfe1.pdf
1692   20130626_WU_mule=DonnaWolfe2.pdf
1693   20130626_WU_mule=DonnaWolfe3.pdf
1694   20130626_WU_mule=DonnaWolfe4.pdf
1695   20130626_WU_mule=DonnaWolfe5.pdf
1696   20130626_WU_mule=DonnaWolfe6.pdf
       20130627_WT_vic=CarAndTruckWholesaler
1697   s_mule=DonnaWolf_amount=7707.38.pdf
1698   20130627_WU_mule=DonnaWolfe1.pdf
       20130705_WT_vic=DonaldPatterson_mule=
1699   DonnaWolfe_amount=7858.50.pdf
1700   20130705_WU_mule=DonnaWolfe1.pdf
1701   20130705_WU_mule=DonnaWolfe2.pdf
       20130708_WT_vic=JohnCurtis_mule=Donna
1702   Wolfe_amount=7254.00.pdf
1703   20130708_WU_mule=DonnaWolfe1.pdf
1704   20130708_WU_mule=DonnaWolfe2.pdf
1705   20130708_WU_mule=DonnaWolfe3.pdf



                                      52
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 53 of 74. PageID #: 2062



1706   20130708_WU_mule=DonnaWolfe4.pdf
1707   20130710_WU_mule=DonnaWolfe1.pdf
1708   20130710_WU_mule=DonnaWolfe2.pdf
1709   20130710_WU_mule=DonnaWolfe3.pdf
       20130801_WT_vic=TheDiamondVault_mule
1710   =DonnaWolfe_amount=5893.88.pdf
1711   20130802_WU_mule=DonnaWolfe.pdf
1712   20130802_WU_mule=DonnaWolfe2.pdf
       20130805_WT_vic=ElissaHalpin_mule=Don
1713   naWolfe_amount=9350.00.pdf
       20130806-
       7_WT_vic=GeneFry_mule=DonnaWolfe_am
1714   ount=8500.00.pdf
       20130806_WT_vic=GeneFry_mule=DonnaW
1715   olfe_amount=8500.00.pdf
1716   20130806_WU_mule=DonnaWolfe.pdf
1717   20130806_WU_mule=DonnaWolfe2.pdf
1718   20130806_WU_mule=DonnaWolfe3.pdf
       20130809_WT_vic=MaryBooe_mule=Donna
1719   Wolfe_amount=10729.88.pdf
1720   20130809_WU_mule=DonnaWolfe.pdf
1721   20130809_WU_mule=DonnaWolfe2.pdf
1722   20130811_WU_mule=DonnaWolfe.pdf
       20130812_WT_vic=JamesRoscoe_mule=Don
1723   naWolfe_amount=6000.00.pdf
1724   20130812_WU_mule=DonnaWolfe.pdf
1725   20130812_WU_mule=DonnaWolfe2.pdf
1726   20130813_WU_mule=DonnaWolfe.pdf
1727   20130815_WU_mule=DonnaWolfe.pdf
1728   20130820_WU_mule=DonnaWolfe.pdf
1729   20130820_WU_mule=DonnaWolfe2.pdf
1730   20130820_WU_mule=DonnaWolfe3.pdf
1731   20130821_WU_mule=DonnaWolfe.pdf
1732   BayRob-IDS-Signatures.pdf
1733   Mule Agreements.pdf
1734   Donna Wolfe Mule Receipts.pdf
1735   Transfers.pdf
1736   socks_web_67.205.14.206.pdf
1737   web_67.205.14.206.pdf
1738   46569-minolta9797 Address Book.pdf
1739   headers_rollup.pdf
1740   smtp creds.pdf


                                      53
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 54 of 74. PageID #: 2063



1741   amounts.xls email and attachment.pdf
1742   [Rule 1006] AOL VPN session.pdf
1743   AOL VPN session - COMPLETE.pdf
1744   321564 Facebook Certificate of Authenticity
1745   Facebook - raduspr
1746   popvas@mail.com
1747   freelancer
1748   jumpingcrab
1749   survey
1750   Twitter - raduspr
1751   Yahoo Old Certifications
1752   inzato_AMT_07.02.2014
1753   inzato-lt-07.02.2013_06.30.2014
1754   raduspr%40yahoo.com
1755   raduspr_AMT_09.12.2014
1756   raduspr-lt-20140912-26424564609406657
1757   kgt.online1 kpl.online kpswebsite
1758   muie@yahoo.com
1759   para_81_raduspr_localbitcoins.email
       Mingarelli cell phone certificate (Mingarelli
       902(14) Certificate v.2 cell phone SIM and
1762   SD)
       Mingarelli hard drive certificate (Mingarelli
1766   902(14) Certificate v.2 hard drives)
1767   1&1 response letter
       masterfraud%40gmx.com_2016_02_17_14_5
1768   1_44_575
       minolta9797%40gmx.com_2016_02_17_14_
1769   47_43_799
       ra101putin%40gmx.com_2016_02_17_14_46
1770   _26_891
       1405587232601407630 {{reply}}_ Log in
1771   TAN for Log in on bitcoin.de
       1405729180506064852 {{reply}}_ Sale of
1772   0.46339752 Bitcoins (ID B9CZV2)
       1405729203286256136 {{reply}}_ Log in
1773   TAN for Log in on bitcoin.de
       1405954887317142672 {{reply}}_ Log in
1774   TAN for Log in on bitcoin.de
       1405957130315817346 {{reply}}_ Log in
1775   TAN for Log in on bitcoin.de




                                            54
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 55 of 74. PageID #: 2064




     1405958311668334536 {{reply}}_ Sale of 2
1776 Bitcoins (ID 46YWSF)
     1406043241649584664 {{reply}}_ Log in
1777 TAN for Log in on bitcoin.de
     1406043521956562792 {{reply}}_ Payment
1778 for the purchase of Bitcoins authorised
     1406230845589438720 {{reply}}_ Log in
1779 TAN for Log in on bitcoin.de
     1406232589034469472 {{reply}}_ Log in
1780 TAN for Log in on bitcoin.de
     1405023068697185826 Welcome to
1781 btcXchange.ro!.pdf
     1405023501463402208 New bank
1782 account.pdf
     1405023646340795584 bitcoin.de -
1783 confirmation of your registration.pdf
     1405023765992363016 Log in TAN for Log
1784 in on bitcoin.de.pdf
     1405061818125460690 Cont bancar
1785 confirmat.pdf
     1405061818288196450 Contul tău a fost
1786 confirmat.pdf
     1405107813730498634 Please confirm your
1787 IP.pdf
     1405107911183778590 Log in TAN for Log
1788 in on bitcoin.de.pdf
     1405586852828775884 Log in TAN for Log
1789 in on bitcoin.de.pdf
     1405588807804453792 Deposit on your
1790 bitcoin.de account.pdf
     1405591819291931450 Sale of 0.25 Bitcoins
1791 (ID KS7VTY).pdf
     1405594607068166482 Payment for the
     purchase of Bitcoins authorised (ID
1792 KS7VTY).pdf
     1405600978437717254 New sales offer for
1793 residual amount (ID B9CZV2).pdf
     1405600979618233032 Sale of 1.3 Bitcoins
1794 (ID 8R2UYN).pdf
     1405601507930403830 Payment for the
     purchase of Bitcoins authorised (ID
1795 8R2UYN).pdf




                                        55
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 56 of 74. PageID #: 2065




     1405602505075979660 Sale of 0.46339752
1796 Bitcoins (ID B9CZV2).pdf
     1405602657978925076 Payment for the
     purchase of Bitcoins authorised (ID
1797 B9CZV2).pdf
     1405729100184644470 Log in TAN for Log
1798 in on bitcoin.de.pdf
     1405729259621122456 Successful sale of
1799 Bitcoins (ID KS7VTY).pdf
     1405729271683838118 Successful sale of
1800 Bitcoins (ID 8R2UYN).pdf
     1405729289086289188 Successful sale of
1801 Bitcoins (ID B9CZV2).pdf
     1405954711756845224 Log in TAN for Log
1802 in on bitcoin.de.pdf
     1405955707543264098 Deposit on your
1803 bitcoin.de account.pdf
     1405957117696310664 Log in TAN for Log
1804 in on bitcoin.de.pdf
     1405957603241251910 Your password on
1805 bitcoin.de has been changed.pdf
     1405957802364875708 Sale of 2 Bitcoins (ID
1806 46YWSF).pdf
     1405959188627362160 Payment for the
     purchase of Bitcoins authorised (ID
1807 46YWSF).pdf
     1405962942684143966 Log in TAN for Log
1808 in on bitcoin.de.pdf
     1405965306945935436 Deposit on your
1809 bitcoin.de account.pdf
     1405966018876759088 Log in TAN for Log
1810 in on bitcoin.de.pdf
     1405967468530996196 Log in TAN for Log
1811 in on bitcoin.de.pdf
     1405968621590164346 Log in TAN for Log
1812 in on bitcoin.de.pdf
     1405970925910945502 New sales offer for
1813 residual amount (ID U4243F).pdf
     1405970927121496758 Sale of 0.2 Bitcoins
1814 (ID N4PD7V).pdf
     1405971509810175782 Log in TAN for Log
1815 in on bitcoin.de.pdf



                                        56
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 57 of 74. PageID #: 2066



       1405971560707362090 Payment for the
       purchase of Bitcoins authorised (ID
1816   N4PD7V).pdf
       1405972971629518520 Sale of 1.11570664
1817   Bitcoins (ID 4SBDC8).pdf
       1405978306894614512 Payment for the
       purchase of Bitcoins authorised (ID
1818   4SBDC8).pdf
       1406043210148106356 Log in TAN for Log
1819   in on bitcoin.de.pdf
       1406043301813554332 Successful sale of
1820   Bitcoins (ID 46YWSF).pdf
       1406043393027066726 Successful sale of
1821   Bitcoins (ID 4SBDC8).pdf
       1406230739893268642 Log in TAN for Log
1822   in on bitcoin.de.pdf
       1406230938044049074 Successful sale of
1823   Bitcoins (ID N4PD7V).pdf
       1406232543356164026 Log in TAN for Log
1824   in on bitcoin.de.pdf
       1407018895907337540 Please confirm your
1825   IP.pdf
       1407035039656363874 Please confirm your
1826   IP.pdf
       1407149104923750252 Please confirm your
1827   IP.pdf
       1407280629982801262 Please confirm your
1828   IP.pdf
       1407300615654902236 Please confirm your
1829   IP.pdf
       1407303890391635918 Please confirm your
1830   IP.pdf
       1407304365025192110 Please confirm your
1831   withdrawal request.pdf
       1407304480232307202 Confirmare retragere
1832   fonduri btcXchange.ro.pdf
       sorin+et+al+2_2014_09_04_10_44_30_885_
1833   popvas
1834   1&1 SW Return 2.12.2016
1835   1&1 Media Old Certifications
1836   Certification of Business Records
1837   drs4tan@reborn.com
1838   GMX
1839   [Rule 1006] masterfraud


                                         57
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 58 of 74. PageID #: 2067



1840   masterfraud@gmx.com
1841   [Rule 1006] masterfraud_adjustedtoonepage
1842   [Rule 1006] michaelking
1843   [Rule 1006] michaelking_adjustedtoonepage
1844   Map of Romania
1845   Map of Romania 1
1846   Cryptomining Demonstrative
1847   [Rule 1006] 1006_Travel_Comparison_Danet
       [Rule 1006]
       1006_Travel_Comparison_Data_Boundries_
1848   Danet
1849   ex_80_amightysa_danet
       [Rule 1006] master_exhibit16_all_email_with
1850   attachments_sheet masterfraud_inbox.csv.pdf
       [Rule 1006] master_exhibit16_all_email_with
1851   attachments_sheet amightysa.pdf
       [Rule 1006] master_exhibit16_all_email_with
1852   attachments_sheet amightysa_204.pdf
       [Rule 1006] master_exhibit16_all_email_with
1853   attachments_sheet amightysa_Preserved.pdf
       [Rule 1006] master_exhibit16_all_email_with
1854   attachments_sheet master.pdf
       [Rule 1006] master_exhibit16_all_email_with
1855   attachments_sheet masterfraud TIII 1.pdf
       [Rule 1006] master_exhibit16_all_email_with
1856   attachments_sheet masterfraud TIII.pdf
       [Rule 1006] master_exhibit16_all_email_with
1857   attachments_sheet masterfraud.pdf
1858   Four Minolta9797 Emails
       [Rule 1006] master_exhibit16_all_email_with
1859   attachments_sheet minolta2_jhndoe.pdf
       [Rule 1006] master_exhibit16_all_email_with
1860   attachments_sheet minolta2_jhndoe_sent.pdf
       [Rule 1006] master_exhibit16_all_email_with
1861   attachments_sheet natuine.pdf
       [Rule 1006] master_exhibit16_all_email_with
1862   attachments_sheet natuine_SW.pdf
       [Rule 1006] master_exhibit16_all_email_with
1863   attachments_sheet re101putin.pdf
       [Rule 1006] 1006_Screenshot
       spam_accounts_total_981985 2018-09-20 11-
1864   25-57



                                           58
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 59 of 74. PageID #: 2068



       [Rule 1006] 1006_Screenshot
       spam_count_60826410_from 2018-09-20 11-
1865   27-56
1866   [Rule 1006] 1006_Total_Sox3_Ping
       [Rule 1006]
       1006_Totals_OH_Victims_488_rows.sox3.pi
1867   ng
       [Rule 1006] 1006_wu_spear from 2018-09-20
1868   10-17-01
       [Rule 1006]
1869   Euro_Mules_WU_Transfers_Exhibit
       [Rule 1006]
1870   para168_1006_Yahoo_Hosting_Domains
1871   Hash Values Demonstrative
1872   [Rule 1006] PozeFileList
1873   Bayrob Botnet Control Demonstrative
1874   Bayrob Communications Demonstrative
1875   Encrypted Partition Demonstrative
       [Rule 1006]
       para97_dreamhost_ps368435.sox3_logins_by
1876   _type.png
       [para97_sox3_logins_dreamhost_ps368435_d
1877   igital_only [CD]
       [Rule 1006]
       para97_dreamhost_ps373645.sox3_logins_by
1878   _type.png
       para97_sox3_logins_dreamhost_ps373645_di
1879   gital_only [CD]
       [Rule 1006]
       para104_dacentec_miner_forced_mysql_tmp
1880   _OH
       [Rule 1006]
1881   para104_dacentec_miner_forced_OH
       [Rule 1006]
       para104_dreamhost_ps368435_miner_forced
1882   _OH
       [Rule 1006]
       para104_dreamhost_TIII_3_24_2014_miner_
1883   forced_OH
       [Rule 1006]
       para104_dreamhost_TIII_4_1_2014_miner_f
1884   orced_OH
       [Rule 1006]
       para104_dreamhost_TIII_9_29_2014_miner_
1885   forced_OH


                                         59
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 60 of 74. PageID #: 2069



       [Rule 1006]
       para104_miner_forced_time_dreamhost_ps37
1886   3645.png
1887   [Rule 1006] para104_site5_miner_forced_OH
       [Rule 1006]
1888   para130_cc_victims_OH_site5_vm9879
       [Rule 1006]
1889   para130_cc_victims_OH_site5_vm9879
1890   [Rule 1006] para138_job_sites_site5_vm9879
1891   [Rule 1006] Corrigan Spread Sheet
1892   [Rule 1006] Spreadsheet of complaints
1893   Mules US Wire Service Agreements
1894   Danet_Visa_Records
1895   Danet’s laptop with luks encrypted partition
1896   Certified copy of Danet’s Visa Records
1897   Baba Novac Danet's apartment
     Other digital devices seized from Danet’s
1898 apartment for introduction.
1899 Examples of Encrypted Masterfraud Emails
1900 PayPal Trademark Certifications
1901 Symantec Trademark Certifications
1902 Walmart Trademark Certifications
1903 Western Union Trademark Certifications
1904 Facebook Trademark Certifications
1905 Yahoo Trademark Certifications
1906 Google Trademark Certifications
1907 eBay Trademark Certifications
     9-28-16 Process Verbal Re: Search of Bogdan
1908 Antonovici
     Cellebrite extraction report for Bogdan
1909 Antonovici iPhone
     RNP Internet Monitoring - Nicolescu
     bogdanmarius713 and motoi_iulian2005 Chat
1910 .xps
     bogdanmarius713 and motoi_iulian2005
1911 Chat2 .xps
1912 dropzone_raduspr.xps
1913 Jabber_IP ResolutionGrid.xlsx
1914 jabber_ro.remote.mx.xps
1915 jabber_ro.remote.mx1.xps
1916 jabber_ro.remote.mx1_details.xps
1917 jabber_ro.remote.mx_details.xps


                                           60
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 61 of 74. PageID #: 2070



1918   Jabber_Traffic_IP ResolutionGrid.xlsx
1919   motoi_iulian2005 and bogdanmarius.xps
1920   multiplex.ro_details.xps
1921   obe323i_with_raduspr_and_tzolea.xps
       obe323i_with_raduspr_and_tzolea_and_tiberi
1922   u.danet.xps
       obe323i_with_raduspr_and_tzolea_and_tiberi
1923   u.danet_and_marius.matei.xps
1924   poloniex.xps
1925   raduspr and giu_dan.xps
1926   raduspr and harabagiurazvan.xps
1927   raduspr_giu_dan_mention_tzol.xps
       raduspr_Yahoo_buddylist_with_bogdan_tzole
1928   a_et_al.xps
1929   rds_full_profile.xps
1930   Search TermsGrid3.xlsx
1931   search_term_localbitcoind.xps
1932   wbw.bogdan and tibi.danet OTR chat.xps
1933   wbw.bogdan_with buddies.xps
       RNP Internet Monitoring - Miclaus
1934   bet365.xps
1935   cryptocoincharts.xps
1936   dns_requests.xps
1937   Jabber_ro.remote.mx.xps
1938   Jabber_ro.remote.mx1.xps
1939   Jabber_ro.remote.mx1_details.xps
1940   Jabber_ro.remote.mx_details.xps
1941   raduspr_profile.xps
1942   radu_bogdanspr.xps
1943   rauspr_post.xps
1944   Search TermsGrid2.xlsx
1945   Skype.xps
1946   TNTBrothers.xps
1947   Yahoo_address.xps
1948   yahoo_contacts_raduspr.xps
       RNP Internet Monitoring - Danet
1949   auth_dirtbike.ro.xps
1950   auth_dried_fruits.ro.xps
1951   auth_visitor_unseen.xps
1952   bitcoin.stackexchange.com.xps
1953   bitcoinwisdom.xps
1954   ChatGrid.xlsx


                                          61
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 62 of 74. PageID #: 2071



1955   danet.ro_jabber_traffic.xps
1956   forum.computergames.ro.xps
1957   magala_travel.xps
1958   morroco_travel.xps
1959   nico_ob_sip.pdf
1960   nico_ob_sip.txt
1961   obe323i Skype Session Log.pdf
1962   obe323i_skype_session.xps
1963   piratebay.se.xps
1964   Search TermsGrid.xlsx
1965   themobilepay.org.xps
1966   tibi_yahoo_ro.remote.mx.xps
1967   yahoo_chat_session.xps
1968   yahoo_danet.ro.xps
1969   yahoo_session.xps
1970   yahoo_session1.xps
1971   yahoo_session1_.xps
1974   FTK Reports [CD]
1975   [Rule 1006] Miclaus HP Laptop FTK Report
       Physical Device – Miclaus Seagate hard
1976   drive
1977   [Rule 1006] Report.pdf
1978   .bash_history.pdf
1979   3pipe.pdf
       dzmanager_export_person_detailed_report_R
1980   adu _Miclaus (17).pdf
1981   fstab.pdf
1982   inventory.vmls.pdf
1983   keygen.pdf
1984   mk.pdf
1985   mtab.pdf
1986   netoff.pdf
1987   pipes.pdf
1988   radim.pdf
1989   rc.masq_fw.pdf
1990   rc_local.pdf
1991   README.pdf
1992   recently_used.pdf
1993   Screenshot from 2016-04-28 10_47_07.pdf
1994   slock.pdf
1995   ssefunc.pdf
1996   ssencrypt.0.pdf


                                         62
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 63 of 74. PageID #: 2072



1997   ssencrypt.pdf
1998   tmpdisk.pdf
1999   truecryptoff.pdf
2000   tsocks.conf.pdf
2001   Untitled Document.pdf
2002   Untitled Document[22321352].pdf
       Physical Device – Nicolescu Samsung Hard
2003   drive
2004   [Rule 1006] Report
2005   invoice
2006   rds
2007   serial
2008   Physical Device – Danet Dell Laptop
2009   [Rule 1006] Report.pdf
2010   .bash_history
2011   cracklib.conf
2012   filepos
2013   shadow-
       Danet’s Custom Computer Tower
2014   [Rule 1006] Report
2015   .bash_history.pdf
2016   .bash_history[22824271].pdf
2017   .log.dde00.pdf
2018   .log.sse00.pdf
2019   README.pdf
2020   crypt-stop.pdf
2021   diffstat.pdf
2022   filepos.pdf
2023   history.pdf
2024   sse.pdf
2025   ssencrypt.pdf
       Miclaus’ Dell Laptop
2026   [Rule 1006] Report
2027   shadow
2030   afraid.org Authenticity Certification
2031   Attachment A (prior subpoenas)
2032   active-hostmap
2033   alex20000_profile
2034   syslog
2062   Site5 [CD]
       _Graham McMillan Certification (Site5)-
2063   digital


                                         63
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 64 of 74. PageID #: 2073



2064   affadavit
2065   application
2066   RE Site5 #QHXV-38140 Legal Process initial
2067   Re Site5 #QHXV-38140 Legal Process
2068   site5_vm9879_mysql_history.pdf
2069   site5_vm9897_all.pdf
       para138_d_craigslist_ad_site5_vm9879.3663
2070   790963.php
2071   Mule Recruiting Website
2072   Craigslist Mule Add
2073   aids0.pdf
2074   aids1.pdf
2075   cc_page.htm.1.pdf
2076   cc_page.htm.2.pdf
2077   cc_page.htm.pdf
2078   checksuccess_1.pdf
2079   checksuccess_2.pdf
2080   checksuccess_3.pdf
2081   checksuccess_4.pdf
       d_amy_d_indeed_f_All Jobs _
2082   Indeed.com.pdf
2083   d_amy_d_indeed_f_ads.pdf
2084   d_amy_d_indeed_f_indeed.pdf
2085   d_creators_recruitment_f_index.php.pdf
2086   d_dep_f_googleTakeout.js.pdf
2087   d_dep_f_yahooHosting.js.pdf
2088   d_gmail_f_ServiceLogin.php.pdf
2089   dep_call.pdf
2090   dep_files_tree.pdf
2091   dirtree.pdf
2092   doc00.html.pdf
2093   dreamhost_link_f_myhost.php.pdf
2094   finalstep_1.pdf
2095   finalstep_2.pdf
2096   finalstep_3.pdf
2097   hosting.pdf
2098   hosting_2.pdf
2099   hosting_3.pdf
2100   hosting_4.pdf
2101   hungaria00.pdf
2102   id_page.pdf



                                          64
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 65 of 74. PageID #: 2074



2103   instance_0.pdf
2104   interfaces.pdf
2105   KST _ Careers.pdf
2106   KST _ Careers2.pdf
2107   KST _ Careers3.pdf
2108   KST _ Contact.pdf
2109   liarshot_chat_logs.md5sum.pdf
2110   md5.pdf
2111   passwd.pdf
2112   payment_1.pdf
2113   payment_2.pdf
2114   payment_3.pdf
2115   payment_4.pdf
2116   press_3.pdf
2117   Screenshot from 2018-07-10 21-20-18.pdf
2118   Screenshot from 2018-07-10 21-34-43.pdf
2119   Screenshot from 2018-07-10 21-35-31.pdf
2120   Screenshot from 2018-07-10 21-36-07.pdf
2121   Screenshot from 2018-07-10 21-36-43.pdf
2122   Screenshot from 2018-07-10 21-38-20.pdf
2123   Screenshot from 2018-07-10 21-39-13.pdf
2124   Screenshot from 2018-07-10 21-39-42.pdf
2125   Screenshot from 2018-07-10 21-40-19.pdf
2126   Screenshot from 2018-07-10 21-42-18.pdf
2127   shadow.pdf
2128   skype_cmd.py.pdf
2129   skype_mf.pdf
2130   skype_min.pdf
2131   soxify.pdf
2132   start_mf.pdf
2133   start_min.pdf
2134   update_3.pdf
2135   usexcursion00.pdf
2136   uswire.php.pdf
2137   uswirepers.pdf
2138   yahoo_messenger_2bbd9601.pdf
2139   yahoo_messenger_2bead202.pdf
2140   2b65ba02
2141   2bb36600
2142   2c1fd600
2143   2c415a00.0.txt



                                          65
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 66 of 74. PageID #: 2075



2144   3c8f1000.1397983452.txt
2145   19bad207.1397986033.txt
2146   35011600.1397983915.txt
2147   c5d1201.1397983647.txt
2148   4Uupxt.pdf
2149   8VSIrs.pdf
2150   8Y9Eio.pdf
2151   dMKPxe.pdf
2152   F6sj9B.pdf
2153   FR9pae.pdf
2154   I89vea.pdf
2155   kDlrM8.pdf
2156   kZg5ua.pdf
2157   lHbeXh.pdf
2158   OgUoAJ.pdf
2159   rQdisA.pdf
2160   WK87eV.pdf
2161   Z9VLE5.pdf
2162   zAwYSh.pdf
2163   ZerXLW.pdf
2164   auto_000001 picture0.pdf
2165   auto_000001 picture1.pdf
2166   auto_000001 picture2.pdf
2167   auto_000001 picture3.pdf
2168   auto_000001 picture4.pdf
2169   auto_000001 picture5.pdf
2170   auto_000075 picture0.pdf
2171   auto_000075 picture1.pdf
2172   auto_000075 picture2.pdf
2173   auto_000075 picture3.pdf
2174   auto_000075 picture4.pdf
2175   auto_000075 picture5.pdf
2176   auto_001721 picture0.pdf
2177   auto_001721 picture1.pdf
2178   auto_001721 picture2.pdf
2179   auto_001721 picture3.pdf
2180   auto_001721 picture4.pdf
2181   auto_001721 picture5.pdf
2182   d_craigslist_ad_f_3663790963.php.pdf
2183   d_fb_f_index.php.pdf
2184   d_fb_login_f_index.php.pdf



                                          66
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 67 of 74. PageID #: 2076



2185   mf_checksuccess_1.pdf
2186   mf_checksuccess_2.pdf
2187   mf_checksuccess_3.pdf
2188   mf_checksuccess_4.pdf
2189   mf_checksuccess_5.pdf
2190   mf_checksuccess_6.pdf
2191   mf_checksuccess_7.pdf
2192   mf_checksuccess_8.pdf
2193   mf_checksuccess_9.pdf
2194   mf_youtube_2.pdf
2195   mf_youtube_3.pdf
2196   min_checksuccess_1.pdf
2197   min_checksuccess_2.pdf
2198   min_checksuccess_3.pdf
2199   min_checksuccess_4.pdf
2200   min_hosting.pdf
2201   Site5 Martin Steinberg Email List
       para81_site5_vm9879_dep_dir_with_miners.t
2202   xt
2205   SKM_C55818110213400.pdf
2206   SKM_C55818110213401.pdf
2207   SKM_C55818110213410.pdf
2208   SKM_C55818110213411.pdf
2209   SKM_C55818110213412.pdf
2210   SKM_C55818110213413.pdf
2211   SKM_C55818110213420.pdf
2212   SKM_C55818110213421.pdf
2213   SKM_C55818110213430.pdf
2214   SKM_C55818110213440.pdf
2215   SKM_C55818110213441.pdf
2216   SKM_C55818110213450.pdf
2217   SKM_C55818110213460.pdf
2218   SKM_C55818110213461.pdf
2219   SKM_C55818110213470.pdf
2220   SKM_C55818110213471.pdf
2223   [Audio File] Nicolescu Audio Files [CD]
       Phone Call
2224   Audio_File_Translation_911002.final
2227   Google Certificate of Authenticity 697558
2228   Certificates of Authenticity
2229   johen.mayer.AccountInfo
2230   martin.kleinberg.AccountInfo


                                         67
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 68 of 74. PageID #: 2077



2231 amightysa@gmail.com SW return
2232 amightysa@gmail.com
     [Rule 1006] AmightysaAllData PriorTo
2233 Arrrest
     [Rule 1006] AmightysaAllData PriorTo
2234 Arrrest_adjustedtoonepage
2235 [Rule 1006] AmightysaEmails PriorTo Arrest
     [Rule 1006] AmightysaEmails PriorTo
2236 Arrest_adjustedtoonepage
2237 [Rule 1006] AmightysaAllData
2238 [Rule 1006] AmightysaEmails
     [Rule 1006]
2239 AmightysaEmails_adjustedtoonepage
2240 Google Old Certifications
2241 martin.kleinberg@gmail.com
2242 michaelkuyt.AccountInfo
2243 michaelkuyt@gmail.com
2244 Re_ SMS from (216) 212-9189.pdf
     Re_ Confirmation of your GlobalTransfers
2245 Contract (RE Kasianchuk).pdf
     Re_ I need your attention on this matter (RE
2246 Viscoso).pdf
     Re_ SMS from (216) 212-9189 (2) (RE
2247 Martin).pdf
     Re_ SMS from (216) 212-9189 (3) (RE
2248 Patterson).pdf
     Re_ SMS from (216) 212-9189 (RE
2249 Gallo).pdf
     Re_ SMS from (916) 730-3873 (RE
2250 Kasianchuk 2).pdf
     Re_ SMS from (916) 730-3873 (RE
2251 Kasianchuk).pdf
2252 Kelemen.Donath Amounts Emails Exhibit
2253 Wolfe emails
2254
     1006_TIII_CV-73802-
2255 67.205.14.206_Ori_Yahoo_MailCrawler
2256 [Rule 1006] 1006_cc_page_pages1-10 of 505
     [Rule 1006] 1006_miner_forced_pages1-10
2257 of 482
2258 [Rule 1006] 1006_TIII_important_tags
2259 [Rule 1006] 1006_wu000-1_pages1-10 of 152




                                          68
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 69 of 74. PageID #: 2078



       [Rule 1006]
2260   1006_YahooMailCrawler_pages1-10 of 589
2261   dgawordlist.pdf
2262   ebay_chat_redirection.pdf
2263   ebayphonenumbers.pdf
2264   errormessaging.pdf
2265   escrow.com_redirection.pdf
2266   googleusercontent.pdf
2267   host_redirection.pdf
2268   http_intercept.pdf
2269   messaging.pdf
2270   [Rule 1006] symantecmention.pdf
       [Rule 1006] 849759.MX Emails 2012-
2271   2014.final Masterfraud Exhibit
2272   Bayrob Org Chart Demonstrative
2273   Bayrob Org Chart w AKAs Demonstrative
       Physical Device – Danet’s Western Digital
2274   Hard Drive
2275   [Rule 1006] Report.pdf
2276   .bash_history.pdf
2277   ap.pdf
2278   cardan.conf.pdf
2279   changemac.pdf
2280   check_inject.pdf
2281   connect.pdf
2282   cont pcgarage.pdf
2283   Copernhaga677.jpg
2284   fake_auth.pdf
2285   gpipe.bat.txt.xps
2286   gpipe.c[372462].pdf
2287   gpipe.pdf
2288   IMG_0004.JPG
2289   IMG_0031.JPG
2290   IMG_0579.JPG
2291   IMG_0615.JPG
2292   IMG_0694.JPG
2293   IMG_0721.JPG
2294   IMG_0845.JPG
2295   IMG_20150718_204526.jpg
2296   IMG_20150810_134352.jpg
2297   IMG_20150820_190427.jpg
2298   IMG_20151127_155726.jpg


                                          69
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 70 of 74. PageID #: 2079



2299   IMG_20151230_095723.jpg
2300   IMG_20160426_171754.jpg
2301   IMG_20160429_161525_HDR.jpg
2302   IMG_9093.JPG
2303   ivs.pdf
2304   make.pdf
2305   maris-01.kismet.pdf
2306   maris-01.pdf
2307   npipe.pdf
2308   okazii.pdf
2309   readme.pdf
2310   romtelecom-01.kismet.netxml.xps
2311   romtelecom-01.kismet.pdf
2312   romtelecom-01.pdf
2313   romtelecom-02.kismet.pdf
2314   romtelecom-02.pdf
2315   Screenshot from 2015-10-23 06_05_12.png
2316   shit.pdf
       Physical Device – Miclaus’ Hitachi hard
2317   drive
2318   [Rule 1006] Report.pdf
2319   20121124_191454.pdf
2320   20121125_204409(0).pdf
2321   21.pdf
2322   DSC03544.pdf
2323   DSCF0052.pdf
2324   DSCF0142.pdf
2325   DSCF0268.pdf
2326   DSCF0282.pdf
2327   DSCF1104.pdf
2328   DSCF1191.pdf
2329   DSCF1389.pdf
2330   DSCF1390.pdf
2331   DSCF1395.pdf
2332   DSCF1430.pdf
2333   DSCF9540.pdf
2334   DSCF9547.pdf
2335   DSCF9549.pdf
2336   DSCF9551.pdf
2337   DSCF9555.pdf
2338   DSCF9754.pdf



                                         70
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 71 of 74. PageID #: 2080



2339 DSCF9756.pdf
2340 facebookbruteforce.py.pdf
     Physical Drive - Miclaus’ Seagate 2TB hard
2341 drive
2342 [Rule 1006] Report.pdf
2343 favorites.vmls.pdf
2344 forksox.pdf
2345 gftp.pdf
2346 integrity-check.pdf
2347 inventory.vmls.pdf
2348 netoff.pdf
2349 radurds.pdf
2350 README.pdf
2351 remkinitrd.pdf
2352 sse.pdf
2353 tmpdisk.pdf
2354 truecryptoff.pdf
2355 va.pdf
     Miclaus’ Seagate 2TB hard drive
2356 [Rule 1006] Report.pdf
2357 .linphonerc.pdf
2358 favorites.vmls.pdf
2359 favorites.vmls[64916].pdf
2360 hosts.pdf
2361 inventory.vmls.pdf
2362 passwd.pdf
2363 shadow.pdf
     Luks partition from Seagate 2 TB hard
     drive (Ex. 2356)
2364 [Rule 1006] Report.pdf
2365 Admin_info.pdf
2366 ATLAS.pdf
2367 contluci.pdf
2368 Conturi.pdf
2369 croweticsBURSTguide1.0.pdf
2370 Default.pdf
2371 Dirty Stack Poker.pdf
2372 info.pdf
2373 lifehack.pdf
2374 links.pdf
2375 Max.pdf
2376 mistode.pdf


                                        71
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 72 of 74. PageID #: 2081



2377   Nod32.pdf
2378   off-the-record.pdf
2379   pass.pdf
2380   raiffeisenonline.pdf
2381   terrent.pdf
2382   wep.pdf
2383   wireless.pdf
2384   wireless[3494164].pdf
2385   wireless[3581736].pdf
       [Rule 1006] Report Virtual Machine from
       Miclaus’ Seagate 2TB hard drive (See Ex.
2386   2341)
2387   .bash_history.pdf
2388   .bash_history[10962209].pdf
2389   .bash_history[12373207].pdf
2390   .bash_history[12373318].pdf
2391   .bash_history[12373461].pdf
2392   .bash_history[12822211].pdf
2393   .bash_history[13451573].pdf
2394   .bash_history[13696515].pdf
       FULL CELLEBRITE REPORTS
2395   1B13 Antonovici Apple iPhone 5s Report
       1B13 Antonovici Apple iPhone 5s Full
2396   Extraction [2 CDs]
2397   1B20_2 Samsung Galaxy S3 Report
2398   1B20_12 Huawei Report
       1B20_2 Samsung Galaxy S3 and 1B20_12
2399   Huawei Full Extractions [1 CD]
2400   1B20_13 Samsung Galaxy A5 Report
       1B20_13 Samsung Galaxy A5 Ful Extraction
2401   [4 CDs]
2402   1B20_6 Xiaomi MI 4W New Report
       1B20_6 Xiaomi MI 4W New Report Full
2403   Extraction [2 CDs]
2404   1B20_14 Samsung Galaxy S3 Report
       1B20_14 Samsung Galaxy S3 Full Extraction
2405   [1 CD]
2406   1B20 Nicolescu Asus Zenfone Report
2407   1B20 Danet Nokia 355698008942163 Report
2408   1B20 Danet Samsung R9VAB08023D Report
       1B20_8 Miclaus Nokia 1616 Cell Phone
2409   Report



                                         72
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 73 of 74. PageID #: 2082



       1B20 Miclaus Samsung R21F72NFXPN
2410   Report
       1B20 Miclaus Samsung R21DA56E5BD
2411   Report
       1B20 Miclaus Samsung R4YS286024V
2412   Report
       1B20 Nicolescu Asus Zenfone-1B20 Danet
       Nokia 355698008942163-1B20 Danet
       Samsung R9VAB08023D-1B20_8 Miclaus
       Nokia 1616-1B20 Miclaus Samsung
       R21F72NFXPN-1B20 Miclaus Samsung
       R21DA56E5BD-1B20 Miclaus Samsung
2413   R4YS286024V Full extraction [1 CD]
       1B20 Danet Xiaomi MI 1095020035146
2414   Report
       1B20 Danet Xiaomi MI 1095020035146 Full
2415   Extraction [2 CDs]
2416   1B13 Antonovici Samsung Galaxy S3 Report
       1B13 Antonovici Samsung Galaxy S3 Full
2417   Extraction [1 CD]
2418   1B13 Antonovici Samsung GT-E1182 Report
       1B13 Antonovici Samsung GT-E1182 Full
2419   Extraction [1 CD]
2420   1B13 Antonovici Apple iPhone 6s Report
       1B13 Antonovici Apple iPhone 6s Full
2421   Extraction [3 CDs]
2422   1B20_1 ASUS Zenfone 2 New Report
       1B20_1 ASUS Zenfone 2 Full Extraction [1
2423   CD]
       dacentec_162.248.245.226_Drive1_pywallet_
2425   result.txt
2427   Files Provided by eBay [on CD]
2429   Romanian Wax Seals
2430   1B14 Miclaus ASUS laptop
2431   1B21 Miclaus Dell Laptop with LUKS HD




                                         73
Case: 1:16-cr-00224-PAG Doc #: 126-4 Filed: 02/17/19 74 of 74. PageID #: 2083



                                          Respectfully submitted,

                                          JUSTIN E. HERDMAN
                                          United States Attorney

                                     By: /s/ Brian L. Levine
                                         .
                                         Brian L. Levine (DC: 480216)
                                         Senior Counsel
                                         United States Department of Justice
                                         1301 New York Avenue, Suite 600
                                         Washington, DC 20005
                                         (202) 616-5227
                                         (202) 514-6113 (facsimile)
                                         Brian.Levine@usdoj.gov

                                          Duncan T. Brown (NY: 3982931)
                                          Assistant United States Attorney
                                          United States Court House
                                          801 West Superior Avenue, Suite 400
                                          Cleveland, OH 44113
                                          (216) 622-3933
                                          (216) 522-7499 (facsimile)
                                          Duncan.Brown@usdoj.gov

                                          Brian M. McDonough (OH:
                                          0072954)
                                          Assistant United States Attorney
                                          United States Court House
                                          801 West Superior Avenue, Suite 400
                                          Cleveland, OH 44113
                                          (216) 622-3965
                                          (216) 522-2403 (facsimile)
                                          Brian.McDonough@usdoj.gov




                                     74
